Exhibit 10.1

 

 

$500,000,000

CREDIT AGREEMENT

among

HENRY SCHEIN, INC.,

as Borrower,

The Several Lenders Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent,

U.S. BANK NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

UNICREDIT BANK AG, NEW YORK BRANCH

and

THE BANK OF NEW YORK MELLON,

as Co-Documentation Agents

Dated as of September 12, 2012

 

 

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Sole Bookrunner

HSBC BANK USA, NATIONAL ASSOCIATION, as Joint Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 1. DEFINITIONS

     1   

1.1 Defined Terms.

     1   

1.2 Other Definitional Provisions

     26   

1.3 Rounding

     27   

1.4 References to Agreements and Laws

     27   

Section 2. AMOUNT AND TERMS OF COMMITMENTS

     27   

2.1 Revolving Credit Commitments

     27   

2.2 Procedure for Revolving Credit Borrowing

     27   

2.3 Swingline Commitment

     29   

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans

     29   

2.5 Fees

     31   

2.6 Termination or Reduction of Commitments

     32   

2.7 Increase in Commitments

     32   

2.8 Repayment of Revolving Credit Loans

     33   

Section 3. CERTAIN PROVISIONS APPLICABLE TO THE LOANS

     34   

3.1 Optional and Mandatory Prepayments

     34   

3.2 Conversion and Continuation Options

     35   

3.3 Maximum Number of Tranches

     35   

3.4 Interest Rates and Payment Dates

     35   

3.5 Computation of Interest and Fees

     36   

3.6 Inability to Determine Interest Rate

     37   

3.7 Pro Rata Treatment and Payments

     37   

3.8 Illegality

     39   

3.9 Requirements of Law

     39   

3.10 Taxes

     41   

3.11 Break Funding Payments

     45   

3.12 Change of Lending Office

     46   

 

i



--------------------------------------------------------------------------------

3.13 Replacement of Lenders

     46   

3.14 Defaulting Lenders

     47   

3.15 Evidence of Debt

     49   

Section 4. LETTERS OF CREDIT

     50   

4.1 L/C Commitment

     50   

4.2 Procedure for Issuance of Letter of Credit

     50   

4.3 Fees and Other Charges

     50   

4.4 L/C Participations

     51   

4.5 Reimbursement Obligation of the Borrower

     52   

4.6 Obligations Absolute

     53   

4.7 Letter of Credit Payments

     53   

4.8 Cash Collateralization

     53   

4.9 Letter of Credit Rules

     54   

Section 5. REPRESENTATIONS AND WARRANTIES

     54   

5.1 Financial Condition

     54   

5.2 No Material Adverse Change

     55   

5.3 Organization; Powers

     55   

5.4 Authorization; Enforceability

     55   

5.5 Governmental Approvals; No Conflicts

     56   

5.6 No Material Litigation

     56   

5.7 Compliance with Laws and Agreements

     56   

5.8 Taxes

     57   

5.9 Purpose of Loans

     57   

5.10 Environmental Matters

     57   

5.11 Disclosure

     57   

5.12 Ownership of Property: Liens

     58   

5.13 ERISA

     58   

5.14 Subsidiaries

     58   

5.15 Investment and Holding Company Status

     58   

5.16 Guarantors

     58   

 

ii



--------------------------------------------------------------------------------

Section 6. CONDITIONS PRECEDENT

     59   

6.1 Conditions to Initial Loans and Letters of Credit

     59   

6.2 Conditions to Each Loan and Letter of Credit

     61   

Section 7. AFFIRMATIVE COVENANTS

     61   

7.1 Financial Statements.

     62   

7.2 Certificates; Other Information

     62   

7.3 Conduct of Business and Maintenance of Existence

     63   

7.4 Payment of Obligations

     63   

7.5 Maintenance of Properties

     64   

7.6 Maintenance of Insurance

     64   

7.7 Books and Records

     64   

7.8 Inspection Rights

     64   

7.9 Compliance with Laws

     65   

7.10 Use of Proceeds

     65   

7.11 Notices

     65   

7.12 Guarantors

     66   

Section 8. NEGATIVE COVENANTS

     66   

8.1 Financial Covenants

     66   

8.2 Limitation on Liens

     66   

8.3 Limitation on Indebtedness

     68   

8.4 Fundamental Changes

     69   

8.5 Dispositions

     70   

8.6 ERISA

     71   

8.7 Transactions with Affiliates

     71   

8.8 Restrictive Agreements

     71   

Section 9. EVENTS OF DEFAULT

     72   

Section 10. THE ADMINISTRATIVE AGENT

     75   

10.1 Appointment

     75   

10.2 Delegation of Duties

     75   

 

iii



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions

     75   

10.4 Reliance by Administrative Agent

     75   

10.5 Notice of Default

     76   

10.6 Non-Reliance on Administrative Agent and Other Lenders

     77   

10.7 Indemnification

     77   

10.8 Administrative Agent in Its Individual Capacity

     78   

10.9 Successor Administrative Agent

     78   

10.10 The Joint Lead Arrangers, the Sole Bookrunner, the Syndication Agent and
the Co-Documentation Agents

     78   

Section 11. MISCELLANEOUS

     79   

11.1 Amendments and Waivers

     79   

11.2 Notices

     80   

11.3 No Waiver; Cumulative Remedies

     81   

11.4 Survival of Representations and Warranties

     81   

11.5 Payment of Expenses and Taxes

     81   

11.6 Successors and Assigns; Participations and Assignments

     82   

11.7 Adjustments; Set-off

     87   

11.8 Counterparts

     87   

11.9 Severability

     88   

11.10 Integration

     88   

11.11 GOVERNING LAW

     88   

11.12 Submission To Jurisdiction; Waivers

     88   

11.13 Acknowledgements

     89   

11.14 Confidentiality

     89   

11.15 USA Patriot Act

     90   

11.16 Judgment

     90   

11.17 WAIVERS OF JURY TRIAL

     91   

11.18 No Fiduciary Duty.

     91   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    Names and Revolving Credit Commitments of Lenders Schedule II   
Existing Letters of Credit Schedule 5.10    Disclosed Matters Schedule 5.14   
Subsidiaries Schedule 8.2    Liens Schedule 8.3    Subsidiary Indebtedness
Schedule 8.8    Restrictive Agreements

EXHIBITS

 

Exhibit A      Form of Revolving Credit Loan Borrowing Notice Exhibit B     
Form of Swingline Loan Borrowing Notice Exhibit C      Form of Assumption
Agreement Exhibit D      [Reserved] Exhibit E      Form of Revolving Credit Note
Exhibit F      Form of Swingline Note Exhibit G      Form of Compliance
Certificate Exhibit H      Form of Assignment and Acceptance Exhibit I      Form
of Guarantee Exhibit J      Form of U.S. Tax Compliance Certificate Exhibit K
     Mandatory Cost Formulae

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 12, 2012, among (i) Henry Schein, Inc.,
a Delaware corporation (the “Borrower”), (ii) the several Lenders party hereto
(the “Lenders”), (iii) JPMorgan Chase Bank, N.A., as administrative agent,
(iv) HSBC Bank USA, National Association, as syndication agent (in such
capacity, the “Syndication Agent”) and (v) U.S. Bank National Association, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York
Mellon, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”).

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 0.50% and
(c) the Adjusted LIBO Rate for a LIBOR Loan with a one-month Interest Period
commencing on such day plus 1.0%. For purposes hereof: “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMCB as
its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by JPMCB in
connection with extensions of credit to debtors). Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
LIBO Rate, respectively.

“ABR Loans”: Revolving Credit Loans bearing interest at a rate per annum
determined by reference to the ABR.

“Adjusted LIBO Rate”: with respect to each day during each Interest Period
pertaining to (a) a LIBOR Loan that is not denominated in an Available Foreign
Currency, a rate per annum determined for such day in accordance with the
following formula (rounded upward to the nearest 1/100th of 1%):

LIBO Rate

1.00 - Eurocurrency Reserve Requirements

and (b) a LIBOR Loan that is denominated in an Available Foreign Currency, a
rate per annum determined for such day equal to (i) (x) the LIBO Rate for such
Interest Period multiplied by (y) the Statutory Reserve Rate plus, without
duplication, (ii) in the case of LIBOR Loans by a Lender from its office or
branch in the United Kingdom or any Participating Member State, the Mandatory
Cost (rounded upward, if necessary, to the nearest 1/100th of 1%).



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A. and any of its Affiliates, as
the Administrative Agent for the Lenders under this Agreement and the other Loan
Documents.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of directors of
(or persons performing similar functions for) such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Joint Lead
Arrangers, the Sole Bookrunner, the Syndication Agent and the Co-Documentation
Agents.

“Aggregate Available Multicurrency Commitments”: as at any time of
determination, an amount in Dollars equal to the sum of the Available
Multicurrency Commitments of all Lenders at such time.

“Aggregate Available Revolving Credit Commitments”: as at any time of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders at such time.

“Aggregate Multicurrency Commitments”: the obligations of the Lenders to make
Multicurrency Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed $150,000,000.

“Aggregate Multicurrency Outstandings”: as at any time of determination with
respect to any Lender, the Dollar Equivalent of the principal amount of such
Lender’s outstanding Multicurrency Loans at such time.

“Aggregate Revolving Credit Commitments”: as at any time of determination, the
aggregate amount of the Revolving Credit Commitments of all of the Lenders at
such time.

“Aggregate Revolving Credit Outstandings”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans (in
the case of outstanding Multicurrency Loans, Aggregate Multicurrency
Outstandings) on such date plus (b) such Lender’s Revolving Credit Commitment
Percentage of (i) the Aggregate Swingline Outstandings and (ii) the L/C
Obligations.

“Aggregate Swingline Outstandings”: as at any time of determination, the
aggregate unpaid principal amount of Swingline Loans at such time.

 

2



--------------------------------------------------------------------------------

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Alternative Rate Swingline Loan”: any Swingline Loan bearing interest
determined by reference to the Alternative Swingline Rate.

“Alternative Swingline Rate”: a rate per annum (other than the ABR or the
Swingline LIBO Rate) agreed by the Swingline Lender and the Borrower prior to
the submission of a request for the borrowing of a Swingline Loan pursuant to
Section 2.4(a) as the rate by reference to which interest on such Swingline Loan
will be determined.

“Applicable Margin”: with respect to each day for LIBOR Loans and Swingline
LIBOR Loans, and with respect to each ABR Loan, a rate per annum equal to
(a) until delivery of financial statements for the second full fiscal quarter
commencing on or after the Closing Date pursuant to Section 7.1, 0.875% with
respect to LIBOR Loans and Swingline LIBOR Loans and 0% with respect to ABR
Loans, and (b) at any time thereafter, the applicable rate per annum based on
the Consolidated Leverage Ratio for such day, as set forth under the relevant
column heading below:

 

Tier

   Consolidated
Leverage Ratio    Applicable Margin
for LIBOR  Loans
and Swingline
LIBOR Loans (bps)      Applicable Margin
for ABR  Loans
(bps)   I    >2.00:1.00      107.5         7.5    II    £2.00:1.00 but
>1.50:1.00      97.5         0    III    £1.50:1.00 but
>1.00:1.00      87.5         0    IV    £1.00:1.00      77.5         0   

The Applicable Margin for the purpose of paragraph (b) above will be set on the
day which is five Business Days following the receipt by the Administrative
Agent of the financial statements referenced in subsection 7.1(a) or subsection
7.1(b), as the case may be, and shall apply to all ABR Loans, LIBOR Loans and
Swingline LIBOR Loans (i.e., existing, new or additional Loans, or Loans which
are continuations or conversions) then outstanding (i.e., subject to the below
provisions, outstanding ABR Loans, LIBOR Loans and Swingline LIBOR Loans shall
bear interest at the new Applicable Margin from and after the date any such
margin is reset in accordance with the provisions hereof; prior to such time,
such ABR Loans, LIBOR Loans and Swingline LIBOR Loans shall accrue interest
based on the Applicable Margin relating to the period immediately prior to the
time such margin is reset in accordance with the provisions hereof) or to be
made on or after such date until, but not including, the next date on which the
Applicable Margin is reset in accordance with the provisions hereof; provided,
however, that notwithstanding the foregoing, if any financial statements are not
received by the Administrative

 

3



--------------------------------------------------------------------------------

Agent within the time period relating to such financial statements as provided
in subsection 7.1(a) or subsection 7.1(b) as the case may be, the Applicable
Margin on all ABR Loans, LIBOR Loans and Swingline LIBOR Loans then outstanding
or to be made on or after the date the Applicable Margin should have been reset
in accordance with the foregoing provisions (i.e., assuming timely delivery of
the requisite financial statements), until the day which is five Business Days
following the receipt by the Administrative Agent of such financial statements,
will be 1.075% for LIBOR Loans and Swingline LIBOR Loans and 0.075% for ABR
Loans; and further provided, however, that the Lenders shall not in any way be
deemed to have waived any Event of Default or any remedies hereunder (including,
without limitation, remedies provided in Section 9) in connection with the
provisions of the foregoing proviso.

“Applicable Payment Office”: the office specified from time to time by the
Administrative Agent as its Applicable Payment Office by notice to the Borrower
and the relevant Lenders (it being understood that such Applicable Payment
Office shall mean (i) with respect to Loans denominated in Dollars, the office
of the Administrative Agent specified in Section 11.2 or such other office as
may be specified from time to time by the Administrative Agent to the Borrower
and each Lender and (ii) with respect to Loans denominated in an Available
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender, until otherwise notified
by the Administrative Agent.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”: as defined in subsection 11.6(b).

“Assignee”: as defined in subsection 11.6(b).

“Assignment and Acceptance”: as defined in subsection 11.6(b).

“Attorney Costs”: all reasonable fees and disbursements of any law firm or other
external counsel.

“Australian Dollars”: the lawful currency of Australia.

“Available Foreign Currencies”: Euro, Japanese Yen, Australian Dollars, Canadian
Dollars, Pounds Sterling, Swiss Francs, Hong Kong Dollars, Singapore Dollars and
any other available and freely-convertible non-Dollar currency in which dealings
in deposits are carried out in the London interbank market which are selected by
the Borrower and approved by the Administrative Agent and each of the Lenders.

“Available Multicurrency Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Multicurrency Commitment in effect at such time
over (b) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender at such time.

 

4



--------------------------------------------------------------------------------

“Available Revolving Credit Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Revolving Credit Commitment in effect at such
time over (b) the Aggregate Revolving Credit Outstandings of such Lender at such
time.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower”: as defined in the preamble hereto.

“Borrowing”: any extension of credit under this Agreement.

“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2
or Section 4 as a date on which the Borrower requests the Lenders to extend
credit, make Loans or issue Letters of Credit hereunder.

“British Pounds Sterling” and “Pounds Sterling”: the lawful currency of the
United Kingdom of Great Britain and Northern Ireland.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) if such day relates to any Multicurrency Loan denominated in
a currency other than Euro, such term shall also mean any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the applicable foreign currency or foreign exchange interbank market, (b) if
such day relates to any Multicurrency Loan denominated in Euro, such term shall
also mean a Target Operating Day that is also a London Business Day, and (c) if
such day relates to any LIBOR Loan in Dollars, such term shall mean a day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to close which is also a London Business Day.

“Butler Credit Agreement”: the Credit Agreement, dated as of December 31, 2009,
among Butler Animal Health Supply, LLC, a Delaware limited liability company, as
borrower, the lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as administrative

 

5



--------------------------------------------------------------------------------

agent (as amended, waived, modified or supplemented from time to time; provided
that any renewal, replacement or refinancing thereof shall satisfy the
requirements set forth in paragraphs (a) through (f) of the definition of
“Permitted Butler Parent Refinancing Indebtedness”).

“Butler Credit Documents”: the Butler Credit Agreement and any agreement,
document or instrument creating any security interest or other encumbrance, or
guaranty, entered into in connection therewith and any other agreement, document
or instrument ancillary or otherwise related thereto (as amended, waived,
modified or supplemented from time to time; provided that any renewal,
replacement or refinancing thereof shall satisfy the requirements set forth in
paragraphs (a) through (f) of the definition of “Permitted Butler Parent
Refinancing Indebtedness”).

“Butler Parent”: W.A. Butler Company, a Delaware corporation.

“Calculation Date”: the last Business Day of each calendar month and such other
date as may be reasonably determined by the Administrative Agent.

“Canadian Dollars”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Change in Control”: any Person or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended) (A) shall have
acquired beneficial interest of 50% or more of any outstanding class of equity
interests having ordinary voting power in the election of the directors of the
Borrower (other than the aggregate beneficial ownership of the Persons who are
officers or directors of the Borrower on the Closing Date) or (B) shall obtain
(i) the power (whether or not exercised) to elect a majority of the Borrower’s
directors or (ii) the board of directors of the Borrower shall not consist of a
majority of Continuing Directors.

“CLO”: as defined in subsection 11.6(b).

“Closing Date”: the date, on or before September 12, 2012, on which the
conditions precedent set forth in subsection 6.1 shall be satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Commitment Fee Rate”: for each day during each calculation period, a rate per
annum equal to (a) until delivery of financial statements for the second full
fiscal quarter commencing on or after the Closing Date pursuant to Section 7.1,
0.125%, and (b) at any time thereafter, the rate per annum based on the
Consolidated Leverage Ratio for such day, as set forth below:

 

6



--------------------------------------------------------------------------------

Tier

   Consolidated
Leverage Ratio    Commitment  Fee
Rate
(bps)  

I

   >2.00:1.00      17.5   

II

   £2.00:1.00 but
>1.50:1.00      15.0   

III

   £1.50:1.00 but
>1.00:1.00      12.5   

IV

   £1.00:1.00      10.0   

The applicable Commitment Fee Rate for the purpose of paragraph (b) above will
be set on the day which is five Business Days following the receipt by the
Administrative Agent of the financial statements referenced in subsection 7.1(a)
or subsection 7.1(b), as the case may be, and shall apply until, but not
including, the next date on which the applicable Commitment Fee Rate is reset in
accordance with the provisions hereof; provided, however, that notwithstanding
the foregoing, if any financial statements are not received by the
Administrative Agent within the time period relating to such financial
statements as provided in subsection 7.1(a) or subsection 7.1(b), as the case
may be, the applicable Commitment Fee Rate will be 0.175% until the day which is
five Business Days following the receipt by the Administrative Agent of such
financial statements; and further provided, however, that the Lenders shall not
in any way be deemed to have waived any Event of Default or any remedies
hereunder (including, without limitation, remedies provided in Section 9) in
connection with the provisions of the foregoing proviso.

“Commitment Increase Date”: as defined in subsection 2.7(a).

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date.

“Commitments”: the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitment.

“Committed Outstandings Percentage”: on any date with respect to any Lender, the
percentage which the Aggregate Revolving Credit Outstandings of such Lender
constitutes of the Aggregate Revolving Credit Outstandings of all Lenders.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated August, 2012 relating to the Borrower and this Agreement.

“Consolidated EBITDA”: for any period, Consolidated Operating Income plus,
without duplication, (a) Consolidated Interest Income, (b) depreciation,
(c) amortization and (d) the Designated Charges of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis and as
calculated consistent with the manner disclosed by the Borrower in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2011.

 

7



--------------------------------------------------------------------------------

“Consolidated Gross Profit”: for any period, net sales less cost of sales of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Consolidated Interest Coverage Ratio”: at any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on (or most recently ended prior to) such date to (b) Consolidated
Interest Expense for such period.

“Consolidated Interest Expense”: for any period, total interest expense
(including, without limitation, rent or interest expense pursuant to Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Consolidated Interest Income”: for any period, the interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

“Consolidated Leverage Ratio”: at any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on (or most recently ended prior to)
such date.

“Consolidated Operating Expenses”: for any period, total expenses related to
salaries, employee benefits and general and administrative expenses of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP and as calculated consistent with the manner disclosed by the Borrower
in its Annual Report on Form 10-K for the fiscal year ended December 31, 2011.

“Consolidated Operating Income”: for any period, Consolidated Gross Profit less
Consolidated Operating Expenses of the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP and as calculated consistent
with the manner disclosed by the Borrower in its Annual Report on Form 10-K for
the fiscal year ended December 31, 2011.

“Consolidated Total Assets”: at any date of determination, the net book value of
all assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date of determination, the aggregate amount of
all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2011.

“Continuing Directors”: as to the Borrower, the directors of the Borrower on the
Closing Date and each other director of the Borrower whose nomination for
election to the Board of Directors of Borrower is recommended by a majority of
the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any event or circumstance that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Charges”: for any period, to the extent deducted in computing
Consolidated Operating Income, the aggregate of total (a) non-cash,
non-recurring merger and integration costs, and (b) non-cash, non-recurring
restructuring costs, of the Borrower and its Subsidiaries for such period, in
each case not including non-cash charges that represent an accrual or reserve
for potential cash items in any future period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2011.

 

9



--------------------------------------------------------------------------------

“Disclosed Matters”: the actions, suits and proceedings and the environmental
matters disclosed in Schedule 5.10.

“Disposition” or “Dispose”: the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disposition Value”: (a) in the case of property that does not constitute
Subsidiary Stock, the book value thereof, valued at the time of such Disposition
in good faith by the Borrower, and (b) in the case of property that constitutes
Subsidiary Stock, an amount equal to that percentage of book value of the assets
of the Subsidiary that issued such stock as is equal to the percentage that the
book value of such Subsidiary Stock represents of the book value of all of the
outstanding Equity Interests of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Equity Interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
Disposition thereof, in good faith by the Borrower.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent in accordance with
the provisions of the next sentence. In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any Borrowing Date, the Administrative Agent shall use
the relevant Exchange Rate in effect on the date on which the interest rate for
such Loans is determined pursuant to the provisions of this Agreement and the
other Loan Documents.

“Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.

“Dollars” and “$”: lawful currency of the United States of America.

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, written notices or written and binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the pollution or the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or imposing workers health and safety requirements.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or

 

10



--------------------------------------------------------------------------------

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) a claim made pursuant to any written contract, agreement or
other written and binding consensual arrangement pursuant to which liability is
assumed or imposed by or on Borrower or any of its Subsidiaries with respect to
any of the foregoing.

“Equity Interests”: any and all shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) prior to
January 1, 2012, any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the code or Section 302 of
ERISA) applicable to such Plan; (d) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (e) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (f) a determination that any Plan is in
“at risk” status (within the meaning of Section 430 of the Code or Title IV of
ERISA; (g) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (h) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Multiemployer Plan; or (i) the receipt by the Borrower or any ERISA
Affiliate of any notice (x) imposing withdrawal liability under Title IV of
ERISA or (y) stating that a Multiemployer Plan is, or is reasonably expected to
be, Insolvent or in Reorganization (within the meaning of Title IV of ERISA).

“Euro”: the single currency of participating member states of the European
Union.

“Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements actually imposed on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve

 

11



--------------------------------------------------------------------------------

System or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System. The determination of Eurocurrency
Reserve Requirements by the Administrative Agent shall be conclusive in the
absence of manifest error.

“Event of Default”: any of the events specified in Section 9.

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., Local Time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Spot Rate of exchange in the interbank market where its foreign
currency exchange operations in respect of such non-Dollar currency are then
being conducted, at or about 11:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
Spot Rate can reasonably be quoted, the Administrative Agent after consultation
with the Borrower may use any reasonable method as the Administrative Agent
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall determine the
Exchange Rate on each Calculation Date. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other determination, shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 11.15 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Available Foreign Currencies.

“Existing Facility”: the Credit Agreement, dated as of September 5, 2008, as
amended, among the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto as lenders, JPMCB, as
administrative agent for the lenders thereunder, Unicredit Markets and
Investment Banking, acting through Bayerische Hypo-Und Vereinsbank AG, New York
Branch, The Bank of New York Mellon and HSBC Bank USA, N.A., as co-syndication
agents and J.P. Morgan Securities LLC, as lead arranger and bookrunner.

“Existing Letters of Credit”: those letters of credit which are individually
described on Schedule II.

“Fair Market Value”: at any time and with respect to any property, the sale
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).

 

12



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. Any change in the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective date of such change.

“Fee Commencement Date”: the Closing Date.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are Capital Lease Obligations on a balance sheet
of the lessee.

“Foreign Lender” any Lender or Issuing Bank that is not a “United States person”
as defined by section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any Subsidiary incorporated or otherwise organized in any
jurisdiction outside the United States of America, its territories and
possessions.

“Funding Commitment Percentage”: as at any date of determination, with respect
to any Lender, that percentage which the Available Revolving Credit Commitment
of such Lender then constitutes of the Aggregate Available Revolving Credit
Commitments.

“GAAP”: generally accepted accounting principles in the United States of America
consistently applied with respect to those utilized in preparing the audited
financial statements referred to in subsection 5.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or

 

13



--------------------------------------------------------------------------------

indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Guarantors”: any Subsidiary of the Borrower (other than Butler Parent and its
Subsidiaries) which guarantees any of the Indebtedness or other obligations
incurred under the Note Purchase Agreements, as amended, or any other debt
securities or bank debt issued by the Borrower in an aggregate principal amount
exceeding $200,000,000 (it being understood that undrawn commitments in respect
of bank credit facilities shall not constitute “bank debt” for purposes of this
definition) and has entered into a Guarantee in the form of Exhibit I (or such
other agreement in form and substance reasonably acceptable to the Majority
Lenders).

“Hazardous Material”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, to the extent regulated pursuant to any
Environmental Law.

“Hedging Agreement”: any interest rate protection agreement, foreign currency
exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

“Hong Kong Dollars”: the lawful currency of Hong Kong.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of bankers’ acceptances, letters of credit,
surety bonds or similar arrangements, (g) all indebtedness of such Person,
determined in accordance with GAAP, arising out of a Receivables Transaction,
(h) all Guarantee Obligations of such Person; (i) all obligations of such Person
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not

 

14



--------------------------------------------------------------------------------

such Person has assumed or become liable for the payment of such obligation;
provided, however, that in the event that liability of such Person is
non-recourse to such Person and is recourse only to specified property owned by
such Person, the amount of Indebtedness attributed thereto shall not exceed the
greater of the Fair Market Value of such property or the net book value of such
property, and (j) for the purposes of the definition of “Material Indebtedness”
only (except to the extent otherwise included above), all obligations of such
Person in respect of Swap Agreements; provided that for the purposes of the
definition of “Material Indebtedness,” the “principal amount” of the obligations
of such Person in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Swap Agreement were terminated at such time.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is actually liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
actually liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December; (b) as to any LIBOR Loan having an Interest Period
of three months or less, the last day of such Interest Period; (c) as to any
LIBOR Loan having an Interest Period longer than three months, each day which is
three months, or a whole multiple thereof, after the first day of such Interest
Period and the last day of such Interest Period; and (d) as to any Swingline
Loan, the earlier to occur of (i) the maturity date thereof and (ii) the date
the same shall have been prepaid in accordance with the provisions of this
Agreement.

“Interest Period”: with respect to any LIBOR Loan:

(i) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Loan and ending seven days or,
one, two, three or six months (or, if available to all Lenders, nine or twelve
months) thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending seven days or, one,
two, three or six months (or, if available to all Lenders, nine or twelve
months) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days, in the case of LIBOR
Loans in Dollars, and four Business Days, in the case of LIBOR Loans in
Available Foreign Currencies, prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

15



--------------------------------------------------------------------------------

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period in respect of any Loan made by any Lender that would
otherwise extend beyond the Termination Date applicable to such Lender shall end
on such Termination Date; and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“IRS”: The United States Internal Revenue Service and any successor governmental
agency performing a similar function.

“Issuing Lender”: JPMCB, in its capacity as issuer of any Letter of Credit, and
its successors. The Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Japanese Yen”: the official legal currency of Japan.

“Joint Lead Arrangers”: collectively, J.P. Morgan Securities LLC and HSBC Bank
USA, National Association.

“JPMCB”: JPMorgan Chase Bank, N.A.

“Judgment Currency”: as defined in subsection 11.15.

“L/C Commitment”: the obligation of the Issuing Lender to issue Letters of
Credit pursuant to Section 4 with respect to which the resulting L/C Obligations
at any one time outstanding shall not exceed $60,000,000.

“L/C Exposure”: of any Revolving Lender at any time, the Revolving Credit
Commitment Percentage of the L/C Obligations at such time.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 4.5.

 

16



--------------------------------------------------------------------------------

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto, and any other Person that shall
have become a party hereto pursuant to an Assignment and Acceptance (as defined
in subsection 11.6), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Approved Fund.

“Letters of Credit”: as defined in subsection 4.1(a).

“LIBOR Loans”: Revolving Credit Loans with respect to which the rate of interest
is based upon the Adjusted LIBO Rate.

“LIBO Rate”: with respect to each day during each Interest Period pertaining to
a LIBOR Loan denominated in Dollars or any Available Foreign Currency (other
than Pounds Sterling), the rate per annum determined by the Administrative Agent
to be the offered rate for deposits in the currency in which such LIBOR Loan is
denominated with a term comparable to such Interest Period that appears on the
applicable Reuters screen (or on any successor or substitute page or service, or
any successor to or substitute for such page or service, providing rate
quotations comparable to those currently provided on such page or service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in the currency
in which such LIBOR Loan is denominated in the London interbank market) at
approximately 11:00 A.M., Local Time, two Business Days prior to the beginning
of such Interest Period, or, in the case of Pounds Sterling, 11:00 A.M., London
time, on the first day of such Interest Period; provided, however, that if at
any time for any reason such offered rate for any such currency shall not be
available (including, for the avoidance of doubt, in the case of a LIBOR Loan
denominated in Hong Kong Dollars or Singapore Dollars or any other Available
Foreign Currency for which no screen quote based on British Bankers Association
Interest Settlement Rates is available from Reuters or such successor or
substitute service), “LIBO Rate” shall mean, with respect to each day during
each Interest Period pertaining to a LIBOR Loan denominated in Dollars or any
Available Foreign Currency (other than Pounds Sterling), the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which deposits in the relevant currency for delivery on the first

 

17



--------------------------------------------------------------------------------

day of such Interest Period in same day funds in the amount of $5,000,000 and
with a term equivalent to such Interest Period would be offered by the principal
London office of the Administrative Agent (or, if applicable, such other payment
office for such Available Foreign Currency) to major banks in the London
interbank market (or, if applicable, such other offshore interbank market for
such Available Foreign Currency) at their request at approximately 11:00 A.M.
Local Time, two Business Days prior to the first day of such Interest Period or,
in the case of Pounds Sterling, at approximately 11:00 A.M., London time, on the
first day of such Interest Period, provided further that the LIBO Rate with
respect to any LIBOR Loans with an Interest Period of seven days shall equal the
greater of (a) the LIBO Rate as of the relevant date of determination thereof
with a term of seven days and (b) the LIBO Rate as of the relevant date of
determination thereof with a term of one month. The determination of the LIBO
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any Revolving Credit Loan, extension of credit under or pursuant to
Section 4, or Swingline Loan, as the case may be.

“Loan Documents”: this Agreement, any Notes, the Administrative Agent/Lead
Arranger Fee Letter (as defined in subsection 2.5(c)), each Application, any
Guarantee executed and delivered pursuant to subsection 7.12 and all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of any Lender or the Administrative Agent in connection with the Loans
made and transactions contemplated by this Agreement.

“Local Time”: (a) in the case of a Loan, Borrowing or Letter of Credit
disbursement denominated in Dollars, New York City time or (b) in the case of a
Loan or Borrowing denominated in an Available Foreign Currency, local time at
the place of funding (it being understood that such local time shall mean
London, England time unless otherwise notified by the Administrative Agent).

“London Business Day”: any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Majority Lenders”: (a) at any time prior to the termination of the Revolving
Credit Commitments, Lenders whose Revolving Credit Commitment Percentages
aggregate more than 50%; and (b) notwithstanding the foregoing, for purposes of
declaring the Loans to be due and payable pursuant to Section 9, and at any time
after the termination of the Revolving Credit Commitments, Lenders whose
Aggregate Revolving Credit Outstandings aggregate more than 50% of the Aggregate
Revolving Credit Outstandings of all Lenders.

“Mandatory Cost”: as provided in Exhibit K.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder, provided that events, developments or circumstances
(“Changes”) (including general economic or political conditions) generally
affecting the Borrower’s industry which are not reasonably likely to have a
material adverse effect on (x) the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
or (y) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or Lenders thereunder, will not be
deemed Changes for purposes of determining whether a Material Adverse Effect
shall have occurred.

“Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $75,000,000.

“Multicurrency Commitment”: as to any Lender, the obligation of such Lender to
make Multicurrency Loans to the Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I under the heading “Multicurrency Commitment,”
and that such amount may be modified from time to time in accordance with the
provisions of this Agreement.

“Multicurrency Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Multicurrency Commitment at such time constitutes
of the Aggregate Multicurrency Commitments at such time.

“Multicurrency Loans”: Revolving Credit Loans made in Available Foreign
Currencies.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Excluded Taxes”: as defined in subsection 3.10.

“Notes”: the collective reference to any Revolving Credit Notes and any
Swingline Notes.

“Note Purchase Agreements”: (a) the Master Note Facility, dated as of August 9,
2010, by and among Henry Schein, Inc., New York Life Investment Management LLC
(“New York Life”), and each New York Life affiliate party thereto, (b) the
Private Shelf Agreement, dated as of August 9, 2010, by and among Henry Schein,
Inc., Prudential Investment Management, Inc. (“Prudential”) and each Prudential
affiliate party thereto and (c) the Master Note Purchase Agreement, dated as of
April 27, 2012, by and among Henry Schein, Inc., Metropolitan Life Insurance
Company, MetLife Investment Advisors Company, LLC (together, “Metlife”) and each
MetLife affiliate party thereto, each as amended.

 

19



--------------------------------------------------------------------------------

“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower under this Agreement
and the other Loan Documents to which it is a party (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the maturity of the Loans
and interest accruing at the then applicable rate provided in this Agreement or
any other applicable Loan Document after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents, Swap Agreements entered into
with Lenders or their Affiliates or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all Attorney Costs of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of this Agreement or any other Loan Document).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document including
any interest, additions to tax or penalties applicable thereto, except any such
taxes that are, with respect to the Administrative Agent or any Lender, taxes
imposed as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction imposing such tax (other than
connections arising from the Administrative Agent or such Lender, as applicable,
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) imposed with respect
to an assignment (other than an assignment made pursuant to Section 3.13).

“Participant”: as defined in subsection 11.6(c).

“Participant Register”: as defined in subsection 11.6(c).

“Participating Member State”: each state so described in any EMU Legislation.

“PBGC”: the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Butler Parent Refinancing Indebtedness”: Indebtedness of Butler
Parent and its Subsidiaries which satisfies each of the following conditions:
(a) to the extent that such Indebtedness is to be secured by a Lien on any
assets or property, or the Equity Interests, of Butler Parent and its
Subsidiaries, the terms of such Indebtedness (including the Liens that secure
such Indebtedness) shall be substantially similar to those provided in the
Butler Credit Documents (other than changes which extend the maturity thereof,
decrease the interest rate

 

20



--------------------------------------------------------------------------------

applicable thereto, release a portion of the assets subject to such Liens or
otherwise amend the terms in a manner that could not reasonably be expected to
be materially adverse to the interests of the Lenders taken as a whole) and any
Liens that secure such Indebtedness do not cover any additional assets, property
or Equity Interests ; (b) such Indebtedness shall consist of (i) a secured
facility which satisfies the requirements of clause (a) above or (ii) an
unsecured or subordinated facility (and guarantees in respect thereof provided
by any Subsidiary of Butler Parent) with terms customary for facilities of such
type at such time; (c) no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence of such Indebtedness; (d) such
Indebtedness shall not be subject to any amortization or required repayment
obligations (other than, in the case of a secured facility, as contemplated by
clause (a) above or, in the case of an unsecured or subordinated facility, as
then reflects the customary terms for facilities of such type at such time) on
or prior to the Termination Date; (e) the net proceeds of such Indebtedness
(other than any revolving Indebtedness) are concurrently applied to the
prepayment of the Indebtedness to be refinanced; and (f) the Administrative
Agent shall have received (x) a certificate of a Responsible Officer of Butler
Parent certifying compliance with the conditions set forth in this definition
(and attaching any other information reasonably required by the Administrative
Agent) and (y) copies of all the loan documents relating to such Indebtedness at
least three Business Days prior to the funding of any such Indebtedness.

“Person”: an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any “employee pension benefit plan,” as such term
is defined in Section 3(2) of ERISA and which is subject to Title IV of ERISA
and/or Section 412 of the Code, other than a Multiemployer Plan, and in respect
of which the Borrower or an ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA or to which the Borrower or an ERISA
Affiliate contributes or has an obligation to contribute.

“Prime Rate”: as defined in the definition of “ABR” in this subsection 1.1.

“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles, and all proceeds thereof and rights (contractual and
other) and collateral related thereto.

“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary that
purchases Receivables generated by the Borrower or any of its Subsidiaries.

“Receivables Transaction”: any transaction or series of transactions providing
for the financing of Receivables of the Borrower or any of its Subsidiaries,
involving one or more sales, contributions or other conveyances by the Borrower
or any of its Subsidiaries of its/their Receivables to Receivables Subsidiaries
which finance the purchase thereof by means of the incurrence of Indebtedness or
otherwise. Notwithstanding anything contained in the foregoing to the contrary:
(a) no portion of the Indebtedness (contingent or otherwise) with respect to any

 

21



--------------------------------------------------------------------------------

Receivables Transactions shall (i) be guaranteed by the Borrower or any of its
Subsidiaries, (ii) involve recourse to the Borrower or any of its Subsidiaries
(other than the relevant Receivables Subsidiary), or (iii) require or involve
any credit support or credit enhancement from the Borrower or any of its
Subsidiaries (other than the relevant Receivables Subsidiary), provided that the
Borrower and its Subsidiaries will be permitted to agree to representations,
warranties, covenants and indemnities that are reasonably customary in accounts
receivable securitization transactions of the type contemplated (none of which
representations, warranties, covenants or indemnities will result in recourse to
the Borrower or any of its Subsidiaries (other than the relevant Receivables
Subsidiary) beyond the limited recourse that is reasonably customary in accounts
receivable securitization transactions of the type contemplated); and (b) the
securitization facility and structure relating to such Receivables Transactions
shall be on market terms and conditions customary for Receivables transactions
of the type contemplated.

“Refunded Swingline Loans”: as defined in subsection 2.4.

“Refunding Date”: as defined in subsection 2.4.

“Register”: as defined in subsection 11.6(b).

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 4.5(a) for amounts drawn under Letters of
Credit.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, and agents of such
Person or such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Person, the chief executive officer
and the president of such Person as well as, in the case of the Borrower, the
Vice President, the Senior Vice President and General Counsel, the Chief
Financial Officer and the Treasurer, and in the case of any Guarantor (if any),
a duly elected Vice President of such Guarantor (if any), or, with respect to
financial matters, the chief financial officer and the treasurer of such Person.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower and to acquire participations in
Letters of Credit and Swingline Loans hereunder in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I under the heading “Revolving Credit Commitment,” as
such amount may be modified from time to time in accordance with the provisions
of this Agreement.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time).

“Revolving Credit Loans”: as defined in subsection 2.1.

“Revolving Credit Note”: as defined in subsection 3.13(d).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Credit Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Credit Commitment Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Swingline Loans then outstanding.

“Revolving Lender”: each Lender that has a Revolving Credit Commitment hereunder
or that holds Revolving Credit Loans.

“Significant Subsidiary”:

(a) each domestic (i.e., incorporated or organized in the United States or any
state or territory thereof; hereinafter, “domestic”) wholly-owned Subsidiary or
other entity formed or acquired by the Borrower or any direct or indirect
Subsidiary (whether existing at the date hereof, or formed or acquired after the
date hereof), if such Subsidiary or entity, after giving effect to the
formation/acquisition of the same, has total assets that exceed five percent of
the domestic “Consolidated Total Assets,” valued as of the occurrence/closing of
such formation/acquisition or as of the last day of any fiscal year thereafter;
and

(b) each domestic Subsidiary or entity (whether existing at the date hereof, or
formed or acquired after the date hereof) in which the Borrower or any Guarantor
(if any) has, directly or indirectly, a 66.67% or greater but less than 100%
ownership interest which becomes or is a Subsidiary if such Subsidiary or
entity, after giving effect to the formation/acquisition of the same, has total
assets that exceed five percent of the domestic “Consolidated Total Assets,”
valued as of the occurrence/closing of such formation/acquisition or as of the
last day of any fiscal year thereafter.

“Signing Date”: the date on which the Lenders have signed this Agreement.

“Singapore Dollars”: the lawful currency of Singapore.

 

23



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Sole Bookrunner”: J.P. Morgan Securities LLC.

“Spot Rate”: for a currency means the rate quoted by JPMCB as the spot rate for
the purchase by JPMCB of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., New York
time, on the date two Business Days prior to the date on which the foreign
exchange transaction is made.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary”: as to any Person (“parent”), a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Stock”: with respect to any Person, the Equity Interests of any
Subsidiary of such Person.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.

 

24



--------------------------------------------------------------------------------

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to subsection 2.3 in an aggregate principal amount at any one
time outstanding not to exceed $40,000,000.

“Swingline Exposure”: of any Revolving Lender at any time, the Revolving Credit
Commitment Percentage of the Aggregate Swingline Outstandings at such time.

“Swingline Lender”: JPMCB, in its capacity as the lender of Swingline Loans.

“Swingline LIBO Rate”: as to any day that a Swingline LIBOR Loan is outstanding,
the Adjusted LIBO Rate that would be applicable to a LIBOR Loan with a one-month
Interest Period if such LIBOR Loan were made two Business Days later (it being
understood that the Swingline Lender shall be entitled to the same benefits of
Section 3.6 as are applicable to LIBOR Loans, and have the same rights as the
Administrative Agent and Majority Lenders thereunder, such that the Swingline
Lender shall not be required to make Swingline LIBOR Loans if it determines that
the provisions thereof have been triggered).

“Swingline LIBOR Loan”: any Swingline Loan bearing interest at a rate per annum
determined by reference to the Swingline LIBO Rate. Swingline LIBOR Loans
(a) shall not be required to be made if the provisions of Section 3.8 have been
triggered, and (b) shall be treated as LIBOR Loans for purposes of Section 3.9.

“Swingline Loans”: as defined in subsection 2.3.

“Swingline Note”: as defined in subsection 3.13(e).

“Swingline Participation Amount”: as defined in subsection 2.4(c).

“Swiss Francs”: the lawful currency of Switzerland.

“Syndication Agent”: as defined in the preamble hereto.

“Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day, (c) any day banks are otherwise not open
for dealings in deposits in Euro in the London interbank market or (d) any other
day on which the Trans-European Real-time Gross Settlement Operating System (or
any successor settlement system) is not operating (as determined in good faith
by the Administrative Agent).

“Taxes”: any and all taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature imposed by any jurisdiction or by any political
subdivision or taxing authority thereon or therein and all interest penalties or
similar liabilities with respect thereto.

“Termination Date”: (a) September 12, 2017, or (b) such earlier date upon which
the Aggregate Revolving Credit Commitments may be terminated in accordance with
the terms hereof.

 

25



--------------------------------------------------------------------------------

“Transferee”: as defined in subsection 11.6(e).

“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a LIBOR
Loan; as to any Swingline Loan, its nature as an ABR Loan, Alternative Rate
Swingline Loan or Swingline LIBOR Loan.

“Withholding Agent”: the Borrower and the Administrative Agent.

1.2 Other Definitional Provisions

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any other Loan
Documents delivered pursuant hereto.

(b) As used herein or in any of the other Loan Documents, accounting terms
relating to the Borrower and its Subsidiaries not defined in subsection 1.1, and
accounting terms partly defined in subsection 1.1, but only to the extent not so
defined, shall have the respective meanings given to them under GAAP. If at any
time any change in GAAP or in the manner in which the Borrower shall be required
or permitted to disclose its financial results in its filings with the
Securities and Exchange Commission (i.e., a change which is inconsistent with
the manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 31, 2011) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change
(subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and as calculated consistent with the manner disclosed by
the Borrower in its Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including.” Each
reference to “basis points” or “bps” shall be interpreted in accordance with the
convention that 100 bps = 1.0%.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

26



--------------------------------------------------------------------------------

1.3 Rounding

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.4 References to Agreements and Laws

Unless otherwise expressly provided herein, (a) references to agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Credit Commitments

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Credit Loans”) in Dollars or in any
Available Foreign Currency to the Borrower from time to time during the
Commitment Period so long as after giving effect thereto (i) the Available
Revolving Credit Commitment of each Lender is greater than or equal to zero,
(ii) the Aggregate Revolving Credit Outstandings of all Lenders do not exceed
the Aggregate Revolving Credit Commitments and (iii) the Aggregate Multicurrency
Outstandings of all Lenders do not exceed the Aggregate Multicurrency
Commitments. All Revolving Credit Loans shall be made by the Lenders on a
pro-rata basis in accordance with their respective Revolving Credit Commitment
Percentages. During the Commitment Period, the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. Any Lender may cause its Multicurrency Loans to be made by any branch,
affiliate or international banking facility of such Lender, provided, that such
Lender shall remain responsible for all of its obligations hereunder and no
additional taxes, costs or other burdens shall be imposed upon the Borrower or
the Administrative Agent as a result thereof.

(b) The Revolving Credit Loans may from time to time be (i) LIBOR Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with subsections 2.2 and 3.2,
provided that (x) each Multicurrency Loan shall be a LIBOR Loan and (y) no
Revolving Credit Loan shall be made as a LIBOR Loan after the day that is one
month prior to the Termination Date.

2.2 Procedure for Revolving Credit Borrowing

 

27



--------------------------------------------------------------------------------

(a) The Borrower may request a Revolving Credit Loan during the Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice prior to (a) 12:00 Noon, New York City
time, three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be LIBOR Loans in Dollars,
(b) 11:00 A.M., Local Time, four Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be LIBOR
Loans in Available Foreign Currencies, or (c) 12:00 Noon, New York City time, on
the requested Borrowing Date, with respect to ABR Loans. Each such borrowing
request may be given (i) in the case of a Loan other than a Multicurrency Loan,
by telephone or by delivery of a written borrowing request and (ii) in the case
of a Multicurrency Loan, by delivery of a written borrowing request. Any such
written borrowing request shall be substantially in the form of Exhibit A, duly
completed and executed by the Borrower. Any such telephonic borrowing request
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written borrowing request which shall be substantially in the form of
Exhibit A, duly completed and executed by the Borrower.

(b) Each Borrowing request shall specify (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be comprised of
LIBOR Loans, ABR Loans or a combination thereof, (iv) if the borrowing is to be
entirely or partly comprised of LIBOR Loans, the amount of such LIBOR Loan and
the length of the initial Interest Period therefor, (v) if the borrowing is to
be entirely or partly comprised of Multicurrency Loans, the requested Available
Foreign Currency and the amount of such borrowing, and (vi) the account into
which the amount is to be paid.

(c) Each borrowing under the Revolving Credit Commitments (other than a
borrowing under subsection 2.4 and 4.2) shall be in an amount equal to (x) in
the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the Aggregate Available Revolving Credit Commitments are less
than $1,000,000, such lesser amount) and (y) in the case of LIBOR Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Prior to (a) 11:00 A.M. New York City time in the
case of LIBOR Loans denominated in Dollars, (b) 12:00 Noon, Local Time in the
case of each Multicurrency Loan (other than Swiss Francs) and 8:00 A.M., Local
Time in the case of each Loan denominated in Swiss Francs, (c) 2:00 P.M. New
York City time in the case of ABR Loans, on the Borrowing Date requested by the
Borrower in accordance with the provisions hereof, each Lender will make an
amount equal to its Funding Commitment Percentage of the principal amount of the
Revolving Credit Loans requested to be made on such Borrowing Date available to
the Administrative Agent for the account of the Borrower at the New York office
of the Administrative Agent specified in subsection 11.2 or, in the case of any
Multicurrency Loan, in the city of the Administrative Agent’s Applicable Payment
Office for such currency and at such Applicable Payment Office for such currency
(or such other funding office or bank as specified from time to time by the
Administrative Agent by notice to the Borrower and the Lenders) in funds
immediately available (in the relevant Available Foreign Currency for
Multicurrency Loans), to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

28



--------------------------------------------------------------------------------

2.3 Swingline Commitment

Subject to the terms and conditions hereof, the Swingline Lender agrees to make
a portion of the credit otherwise available to the Borrower under the Revolving
Credit Commitments from time to time during the Commitment Period by making
swingline Loans (“Swingline Loans”) in Dollars to the Borrower so long as after
giving effect thereto (i) the Aggregate Swingline Outstandings shall not exceed
the Swingline Commitment and (ii) the Aggregate Revolving Credit Outstandings of
all Lenders shall not exceed the Aggregate Revolving Credit Commitments;
provided that a Swingline Loan may not be used to refinance an outstanding
Swingline Loan. During the Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. The Borrower shall repay each Swingline Loan within
thirty (30) Business Days of the Borrowing Date of such Swingline Loan. All
repayments under this Agreement on account of Swingline Loans shall be made in
Dollars in immediately available funds to the Swingline Lender for its own
account not later than 1:00 p.m. New York City time on the date any such payment
is due to the office of JPMCB specified in subsection 11.2.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans

(a) Whenever the Borrower desires that the Swingline Lender make a Swingline
Loan, it shall give the Swingline Lender irrevocable telephonic notice, which
telephonic notice must be received by the Swingline Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date, specifying (i) the
amount to be borrowed, (ii) whether the borrowing is to be comprised of
Swingline LIBOR Loans, Alternative Rate Swingline Loans or ABR Loans and
(iii) the requested Borrowing Date (which shall be a Business Day during the
Commitment Period). Each such telephonic borrowing request shall be confirmed
promptly by hand delivery or telecopy to the Swingline Lender of a written
borrowing request which shall be substantially in the form of Exhibit B, duly
completed and executed by the Borrower. Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent for the
account of the Borrower at the New York office of the Administrative Agent
specified in subsection 11.2 an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds. The Administrative Agent shall give the other
Lenders prompt notice of each extension by the Swingline Lender of a Swingline
Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline

 

29



--------------------------------------------------------------------------------

Lender to the Lenders (with a copy to the Borrower) no later than 12:00 Noon,
New York City time, request each Lender (including the Swingline Lender in its
capacity as a Lender having a Revolving Credit Commitment) to make, and each
Lender hereby agrees to make, an ABR Loan, in an amount equal to such Lender’s
Revolving Credit Commitment Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender. Each Lender shall make the amount of such ABR
Loan available to the Administrative Agent at the New York office of the
Administrative Agent specified in subsection 11.2 in immediately available
funds, not later than 10:00 A.M., New York City time, one Business Day after the
date of such notice. The proceeds of such ABR Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans if such deficiency is not otherwise
reimbursed by the Borrower on the Business Day following a written request for
such reimbursement to the Borrower by the Swingline Lender (without prejudice to
any rights Borrower may have against any such Lender which did not provide its
pro rata portion to repay in full such Refunded Swingline Loans). If such amount
is not in fact made available to the Administrative Agent by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with accrued interest thereon for each day from the date such
amount is required to be paid, at the Federal Funds Effective Rate. If such
Lender does not pay such amount as provided above, and until such time as such
Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents other than those
provisions requiring the other Lenders to purchase a participation therein, and
all amounts paid or payable by the Borrower on account of Swingline Loans which
would otherwise comprise such Lender’s Swingline Participation Amount (had such
Lender purchased and funded its participation therein) shall continue to be for
the sole account of the Swingline Lender. Further, such Lender shall be deemed
to have assigned any and all payments made of principal and interest on its
Revolving Credit Loans, amounts due with respect to any Letters of Credit (or
its participation interests therein) and any other amounts due to it hereunder
to the Swingline Lender to fund ABR Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase and fund pursuant to this
subsection 2.4(b), until such amount has been purchased and funded.

(c) If, prior to the time an ABR Loan would have otherwise been made pursuant to
subsection 2.4(b), one of the events described in subsections 9(f) or (g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, ABR Loans
may not be made as contemplated by subsection 2.4(b), each Lender shall, on the
date such ABR Loan was to have been made pursuant to the notice referred to in
subsection 2.4(b) (the “Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Lender’s Revolving Credit Commitment Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such ABR Loans, and upon the purchase of any such
participating interest the then outstanding Swingline Loans shall bear interest
at the rate then applicable to ABR Loans.

 

30



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in subsection 2.4(b)
and to purchase participating interests pursuant to subsection 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

2.5 Fees

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee for the period from and including
the Fee Commencement Date to the Termination Date, computed at the Commitment
Fee Rate on the average daily amount of the Revolving Credit Commitment of such
Lender (regardless of usage) during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b) Arrangement and Agency Fees. The Borrower shall pay (i) an arrangement fee
to J.P. Morgan Securities LLC, and shall pay an agency fee to the Administrative
Agent for the Administrative Agent’s own account, in the amounts and at the
times specified in the letter agreement, dated August 3, 2012 (the
“Administrative Agent/Lead Arranger Fee Letter”), between the Borrower, J.P.
Morgan Securities LLC and the Administrative Agent and (ii) an arrangement fee
to HSBC Bank USA, National Association, in the amount specified in the letter
agreement, dated August 9, 2012, between HSBC Bank USA, National Association and
J.P. Morgan Securities LLC. Such fees shall be fully earned when paid and shall
be nonrefundable for any reason whatsoever.

 

31



--------------------------------------------------------------------------------

2.6 Termination or Reduction of Commitments

The Borrower shall have the right, upon not less than five Business Days’ notice
to the Administrative Agent, to terminate the Aggregate Revolving Credit
Commitments or, from time to time, to reduce the amount of the Aggregate
Revolving Credit Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, either (a) the Aggregate Available
Revolving Credit Commitments would not be greater than or equal to zero or
(b) the Available Revolving Credit Commitments of any Lender would not be
greater than or equal to zero. Any such reduction shall be in an amount equal to
$5,000,000 or if greater, a whole multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Aggregate Revolving Credit Commitments then in
effect. The Administrative Agent shall give each Lender prompt notice of any
notice received from the Borrower pursuant to this subsection 2.6.
Simultaneously with any such reduction, a pro-rata reduction in the Aggregate
Multicurrency Commitments and the Swingline Commitment shall be deemed to have
occurred.

2.7 Increase in Commitments

(a) The Borrower may at any time propose that the Aggregate Revolving Credit
Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or the additional lenders
(the “Assuming Lender(s)”) that will be providing the additional Commitment(s)
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and prior to the Termination Date; provided that:

(i) the minimum aggregate amount of each proposed Commitment Increase shall be
$5,000,000 in the case of an Assuming Lender or an Increasing Lender;

(ii) immediately after giving effect to such Commitment Increase, the Aggregate
Revolving Credit Commitments hereunder shall not exceed $700,000,000;

(iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and

(iv) the representations and warranties contained in Section 5 and in the other
Loan Documents shall be true correct in all material respects on and as of the
Commitment Increase Date as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) Any Assuming Lender shall become a Lender hereunder as of such Commitment
Increase Date and the Commitment of any Increasing Lender and any such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

 

32



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received on or prior to 9:00 a.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this
subsection has been satisfied;

(ii) with respect to each Assuming Lender, the Administrative Agent shall have
received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit C
(an “Assumption Agreement”) duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent; and

(iii) each Increasing Lender shall have delivered to the Administrative Agent,
on or prior to 9:00 a.m., New York City time, on such Commitment Increase Date,
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Borrower.

(c) Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the certificate referred to in clause (b)(i)
above, the Administrative Agent shall (A) record the information contained
therein in the Register and (B) give prompt notice thereof to the Borrower;
provided that absent such Lender’s confirmation of such a Commitment Increase as
aforesaid, such Lender will be under no obligation to increase its Commitment
hereunder. Upon its receipt of an Assumption Agreement executed by an Assuming
Lender, together with the certificate referred to in clause (b)(i) above, the
Administrative Agent shall, if such Assumption Agreement has been completed and
is in substantially the form of Exhibit C, (x) accept such Assumption Agreement,
(y) record the information contained therein in the Register and (z) give prompt
notice thereof to the Borrower.

(d) In the event that the Administrative Agent shall have received notice from
the Borrower as to any agreement with respect to a Commitment Increase on or
prior to the relevant Commitment Increase Date and the actions provided for in
clause (b) above shall have occurred by 9:00 a.m., New York City time, on such
Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging system.
On the date of such Commitment Increase, the Borrower shall (i) prepay the
outstanding Revolving Credit Loans (if any) in full, (ii) simultaneously borrow
new Revolving Credit Loans hereunder in an amount equal to such prepayment, so
that, after giving effect thereto, the Revolving Credit Loans are held ratably
by the Lenders in accordance with the respective Revolving Credit Commitments of
such Lenders (after giving effect to such Commitment Increase) and (iii) pay to
the Lenders the amounts, if any, payable under subsection 3.11.

2.8 Repayment of Revolving Credit Loans

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender (except as may be otherwise provided in
subsection 2.4) the then unpaid principal amount of each Revolving Credit Loan
of such Lender on the

 

33



--------------------------------------------------------------------------------

Termination Date (or such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 9 or otherwise). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Revolving
Credit Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
3.4.

SECTION 3. CERTAIN PROVISIONS

APPLICABLE TO THE LOANS

3.1 Optional and Mandatory Prepayments

(a) The Borrower may at any time and from time to time prepay outstanding
Revolving Credit Loans or Swingline Loans, in whole or in part, without premium
or penalty (other than any amounts payable pursuant to subsection 3.11 if such
prepayment is of LIBOR Loans and is made on a day other than the last day of the
Interest Period with respect thereto), (i) upon at least four Business Days’
irrevocable notice to the Administrative Agent in the case of Revolving Credit
Loans and (ii) in the case of Swingline Loans, irrevocable notice to the
Administrative Agent by not later than 3:00 P.M., New York City time, on the
Business Day immediately preceding the date of prepayment, in each case ((i) and
(ii) above) specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Loans, ABR Loans, a combination thereof, if of a
combination thereof, the amount allocable to each, or of Swingline Loans. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable by the Borrower on the date specified therein. Partial
prepayments of Multicurrency Loans shall be in an aggregate principal amount the
Dollar Equivalent of which is at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Partial prepayments of Revolving Credit Loans
denominated in Dollars shall be in an aggregate principal amount of at least
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount which
is at least $100,000 or an integral multiple of $100,000 in excess thereof.

(b) (i) If, at any time during the Commitment Period, for any reason the
Aggregate Revolving Credit Outstandings of all Lenders exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrower shall, without notice
or demand, immediately prepay the Loans in an amount that equals or exceeds the
amount of such excess (or, in the case of L/C Obligations after all Loans have
been prepaid, cash collateralize such L/C Obligations in accordance with the
provisions of subsection 4.8).

(ii) If, at the end of any month during the Commitment Period, for any reason
either (A) the Aggregate Multicurrency Outstandings exceed 105% of the Aggregate
Multicurrency Commitments, (B) the Aggregate Swingline Outstandings exceeds the
Aggregate Swingline Commitment or (C) the L/C Obligations exceed the L/C
Commitment, the Borrower shall, without notice or demand, immediately prepay the
Multicurrency Loans and/or the Swingline Loans and/or cash collateralize the L/C
Obligations in accordance with the provisions of subsection 4.8, as the case may
be, in amounts such that any such excess is eliminated.

 

34



--------------------------------------------------------------------------------

(iii) Each prepayment of Loans pursuant to this subsection 3.1(b) shall be
accompanied by any amounts payable under subsection 3.11 in connection with such
prepayment.

3.2 Conversion and Continuation Options

(a) The Borrower may elect from time to time to convert LIBOR Loans to ABR Loans
by giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election. The Borrower may elect from time to time to convert ABR
Loans to LIBOR Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election in the case of LIBOR Loans in
Dollars and at least four Business Days’ prior irrevocable notice of such
election in the case of LIBOR Loans in Available Foreign Currencies. Any such
notice of conversion to LIBOR Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
LIBOR Loans and ABR Loans may be converted as provided herein, provided that
(i) no Multicurrency Loan may be converted to an ABR Loan, (ii) no Loan may be
converted into a LIBOR Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a conversion is not appropriate, (iii) no Loan may be
converted into a LIBOR Loan after the date that is one month prior to the
Termination Date and (iv) no Loan may be converted from one currency to another
currency.

(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no LIBOR Loan may,
except as provided in the following proviso, be continued as such (A) when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Lenders have determined that such a continuation is not
appropriate or (B) after the date that is one month prior to the Termination
Date, and provided, further, that if the Borrower shall fail to give such notice
or if such continuation is not permitted, (x) with respect to any such Loans
which are Multicurrency Loans, the Borrower shall be deemed to have specified an
Interest Period of one month and (y) all such other Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any notice pursuant to this subsection 3.2(b), the
Administrative Agent shall promptly notify each Lender thereof.

3.3 Maximum Number of Tranches

Notwithstanding anything contained herein to the contrary, after giving effect
to any Borrowing, unless consented to by the Administrative Agent in its sole
discretion, (a) there shall not be more than twelve different Interest Periods
in effect in respect of all Revolving Credit Loans at any one time outstanding,
and (b) there shall not be more than eight different Multicurrency Loans in
respect of all Revolving Credit Loans at any one time outstanding.

3.4 Interest Rates and Payment Dates

 

35



--------------------------------------------------------------------------------

(a) Each LIBOR Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such Interest Period plus the Applicable Margin in effect for
such day.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Multicurrency Loan shall be a LIBOR Loan.

(d) Each Swingline Loan shall bear interest, at the election of the Borrower, at
a rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (a) in the case of any Swingline Loan that is an ABR Loan, the
ABR plus the Applicable Margin (b) in the case of any Alternative Rate Swingline
Loan, the sum of the Alternative Swingline Rate in effect on each applicable day
plus the applicable margin or (c) in the case of any Swingline LIBOR Loan, the
sum of the Swingline LIBO Rate in effect on each applicable day plus the
Applicable Margin.

(e) If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon, (iii) any commitment fee or (iv) any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and any such overdue
interest, commitment fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection plus
2% or (y) in the case of any such overdue interest, commitment fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
commitment fee or other amount is paid in full (as well after as before
judgment).

(f) Interest pursuant to this subsection shall be payable in arrears on each
Interest Payment Date provided that interest accruing pursuant to paragraph
(e) of this subsection shall be payable from time to time on demand.

3.5 Computation of Interest and Fees

(a) Whenever interest and fees are calculated on the basis of the Prime Rate,
interest shall be calculated on the basis of a 365 (or 366, as the case may be)
day year for the actual days elapsed, and whenever Multicurrency Loans are
denominated in British Pounds Sterling, interest and fees with respect to such
Multicurrency Loans shall be calculated on the basis of a 365-day year for the
actual days elapsed; and, otherwise, interest and fees shall be calculated on
the basis of a 360-day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of an Adjusted LIBO Rate with respect to a LIBOR Loan or a
Swingline LIBOR Loan. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements, shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.

 

36



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to subsection 3.4(a), (b) or (c).

3.6 Inability to Determine Interest Rate

If prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Lenders that the Adjusted LIBO Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as given in good faith and conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
Lenders as soon as practicable thereafter. If such notice is given, (w) any
LIBOR Loans (excluding Multicurrency Loans) requested to be made on the first
day of such Interest Period shall be made as ABR Loans, provided, that,
notwithstanding the provisions of subsection 2.2, the Borrower may cancel the
request for such LIBOR Loan (including Multicurrency Loans) by written notice to
the Administrative Agent one Business Day prior to the first day of such
Interest Period and the Borrower shall not be subject to any liability pursuant
to subsection 3.11 with respect to such cancelled request, (x) any Loans that
were to have been converted on the first day of such Interest Period to LIBOR
Loans (excluding Multicurrency Loans) shall be continued as ABR Loans, and
(y) any outstanding LIBOR Loans (excluding Multicurrency Loans) shall be
converted, on the first day of such Interest Period, to ABR Loans, and (z) any
Multicurrency Loans to which such Interest Period relates shall be repaid on the
first day of such Interest Period. Until such notice has been withdrawn by the
Administrative Agent, no further LIBOR Loans shall be made or continued as such,
nor shall the Borrower have the right to convert ABR Loans to LIBOR Loans.

3.7 Pro Rata Treatment and Payments

(a) Except to the extent provided elsewhere in this Agreement to the contrary,
each payment of principal or interest in respect of the Loans shall be made pro
rata according to the amounts then due and owing to the respective Lenders.

(b) Each Borrowing by the Borrower of Revolving Credit Loans from the Lenders
hereunder shall be made pro rata according to the Funding Commitment Percentages
of the

 

37



--------------------------------------------------------------------------------

Lenders in effect on the date of such Borrowing. Each payment by the Borrower on
account of any commitment fee hereunder and any reduction of the Revolving
Credit Commitments of the Lenders shall be allocated by the Administrative Agent
among the Lenders pro rata according to the Revolving Credit Commitment
Percentages of the Lenders. Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Credit Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Credit Loans then due and owing to the Lenders. All payments
(including prepayments) to be made by the Borrower hereunder in respect of
amounts denominated in Dollars, whether on account of principal, interest, fees
or otherwise, shall be made without set off or counterclaim and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Administrative
Agent’s office specified in subsection 11.2, in Dollars and in immediately
available funds. All payments (including prepayments) to be made by the Borrower
hereunder with respect to principal and interest on Multicurrency Loans shall be
made without set off or counterclaim and shall be made prior to 12:00 Noon,
Local Time (or, with respect to each Loan denominated in Swiss Francs, 8:00
A.M., Local Time), on the due date thereof, to the Administrative Agent, for the
account of the Lenders, in the city of the Administrative Agent’s Applicable
Payment Office for the applicable currency, in the Available Foreign Currency
with respect to which such Multicurrency Loan is denominated and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Loan becomes due and payable on a day other than a
Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to (i) the daily average of the greater of (A) the Federal Funds Effective
Rate and (B) a rate determined by the Administrative Agent in accordance with
banking industry rates on interbank compensation (in the case of a borrowing of
Revolving Credit Loans denominated in Dollars) and (ii) the greater of (A) the
daily average of the greater of (1) the Federal Funds Effective Rate and (2) a
rate determined by the Administrative Agent in accordance with banking industry
rates on interbank compensation or (B) the Administrative Agent’s reasonable
estimate of its average daily cost of funds (in the case of a borrowing of
Multicurrency Loans), in each case for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of

 

38



--------------------------------------------------------------------------------

the Administrative Agent submitted to any Lender with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon equal to (x) the rate per annum applicable to ABR Loans
hereunder (in the case of a borrowing of Revolving Credit Loans denominated in
Dollars) and (y) the greater of (1) the rate per annum applicable to ABR Loans
hereunder or (2) the Administrative Agent’s reasonable estimate of its average
daily cost of funds plus the Applicable Margin applicable to Multicurrency Loans
(in the case of a borrowing of Multicurrency Loans), on demand, from the
Borrower (without prejudice to any rights Borrower may have against any such
Lender).

3.8 Illegality

Notwithstanding any other provision herein, if any Lender determines that the
adoption of or any change in any Requirement of Law or any change in the
interpretation or application thereof after the date hereof shall make it
unlawful for such Lender to make or maintain LIBOR Loans or Multicurrency Loans
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) the commitment of such Lender
hereunder to make LIBOR Loans or Multicurrency Loans, continue LIBOR Loans or
Multicurrency Loans as such and convert ABR Loans to LIBOR Loans shall forthwith
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exists (which notification shall be promptly given to Borrower after the
Administrative Agent receives actual knowledge thereof), (b) such Lender’s Loans
then outstanding as LIBOR Loans (excluding Multicurrency Loans), if any, shall
be converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law and (c) such Lender’s Multicurrency Loans shall be
prepaid on the last day of the then current Interest Period with respect thereto
or within such earlier period as required by law. If any such conversion or
prepayment of a LIBOR Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.

3.9 Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or any change in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit, any Application, any
LIBOR Loan, or any Multicurrency Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (other than
(A) Non-Excluded Taxes, (B) U.S. federal withholding tax imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan

 

39



--------------------------------------------------------------------------------

pursuant to a law in effect on the date on which (I) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.13) or (II) such Lender changes its lending
office, except in each case to the extent that, pursuant to subsection 3.10,
amounts with respect to such tax was payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (C) tax attributable to such
Lender’s failure to comply with section 3.10(d) or section 3.10(e), or (D) any
U.S. federal withholding tax imposed under FATCA);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted LIBO Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or Multicurrency Loans, or issuing or
participating in Letters of Credit or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

(b) If any Lender shall have determined that after the date hereof the adoption
of or any change in any Requirement of Law regarding capital adequacy or any
change in the interpretation or application thereof or compliance by such Lender
or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

40



--------------------------------------------------------------------------------

(d) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall notify the Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled; provided that
if such Lender fails to notify the Borrower that such Lender intends to claim
any such reimbursement or compensation within 120 days after such Lender has
knowledge of its claim therefor, the Borrower shall not be obligated to
compensate such Lender for the amount of such Lender’s claim accruing prior to
the date which is 120 days before the date on which such Lender first notifies
the Borrower that it intends to make such claim; it being understood that the
calculation of the actual amounts may not be practicable within such period and
such Lender may provide such calculation as soon as reasonably practicable
thereafter without affecting or limiting the Borrower’s payment obligations
hereunder. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
agreements in this subsection shall survive the termination of this Agreement
and each other Loan Document and the payment of the Loans and all other amounts
payable hereunder and thereunder.

3.10 Taxes

(a) All payments made by or on account of any obligation of the Borrower under
any Loan Document (including, for the avoidance of doubt, any such payment made
by the Administrative Agent on behalf of the Borrower) shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority (including any interest,
addition to tax or penalties applicable thereto), excluding net income taxes
(however denominated), franchise taxes and branch profits taxes, in each case,
(A) imposed as a result of the Administrative Agent or any Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such tax (or any political subdivision thereof) or (B) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document);
provided that, if any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under any other Loan Document as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in such Loan
Document as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender, or indemnify any Lender pursuant to the last
sentence of this section 3.10(a) for any amounts of tax, that (i) are
attributable to such Lender’s failure to

 

41



--------------------------------------------------------------------------------

comply with the requirements of section 3.10(d) or section 3.10(e) or (ii) are
United States withholding taxes resulting from any Requirement of Law in effect
(including FATCA) on the date such Lender becomes a Party to this Agreement or
changes lending offices, except to the extent such Lender’s assignor (if any)
was entitled at the time of assignment, or such Lender was entitled at the time
of the change in lending office, to receive additional amounts from the Borrower
pursuant to this section 3.10(a). Whenever any Taxes are payable by the Borrower
with respect to any payment under any Loan Document or pursuant to this section
3.10(a), as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof.

(b) In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.

(c) If (i) the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when
due to the appropriate taxing authority, (ii) fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts, any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) or (ii), or any such
direct imposition, in the case of (iii).

(d) (i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the relevant Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentations (other than such documentation
set forth in section 3.10(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” as defined by section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time

 

42



--------------------------------------------------------------------------------

thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, duly completed copies IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit J-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with the United States trade or business conducted by
such Lender (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN;

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-4 on behalf of
each such beneficial owner;

 

43



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for (i) the full amount of any Taxes attributable to such
Lender and (ii) any

 

44



--------------------------------------------------------------------------------

Taxes attributable to such Lender’s failure to comply with the provisions of
section 11.6(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(g) If any Lender or the Administrative Agent determines, in its sole discretion
that it has received a refund or credit in respect of any amounts paid by the
Borrower pursuant to this section 3.10, it shall pay an amount equal to such
refund or credit to the Borrower (but only to the extent of amounts paid by the
Borrower pursuant to this section 3.10) net of all out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower, upon the request of such Lender
or the Administrative Agent, agrees to repay the amount paid over to the
Borrower pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund or credit. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) The agreements in this section shall survive the termination of this
Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder.

(i) For purposes of this section 3.10, the term “Lender” includes the Issuing
Lender and the Swingline Lender and the term “applicable law” includes FATCA.

3.11 Break Funding Payments

The Borrower agrees to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur, including, to
the extent any of the Loans are denominated in any Available Foreign Currency,
the losses and expenses of such Lender attributable to the premature unwinding
of any Hedging Agreement entered into by such Lender in respect of the foreign
currency exposure attributable to such Loan, as a consequence of (a) default by
the Borrower in making a conversion into or continuation of LIBOR Loans, after

 

45



--------------------------------------------------------------------------------

the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or any other Loan Document, or (c) the making of a
prepayment of LIBOR Loans, or the conversion of LIBOR Loans to ABR Loans, on a
day which is not the last day of an Interest Period with respect thereto or
(d) any assignment as a result of a request by the Borrower pursuant to
subsection 3.12 of any LIBOR Loan. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid or converted, or not so borrowed, prepaid,
converted or continued, for the period from the date of such prepayment or
conversion or of such failure to borrow, prepay, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) at the applicable rate of interest for such Loans provided for herein
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. This covenant shall survive the termination of this Agreement and each
other Loan Document and the payment of the Loans and all other amounts payable
hereunder and thereunder. A certificate as to any additional amounts payable
pursuant to this subsection submitted by such Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.

3.12 Change of Lending Office

If any Lender requests compensation under Section 3.9, or requires the Borrower
to pay any amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.10(a), then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.9 or 3.10(a), as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

3.13 Replacement of Lenders

The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 3.9 or 3.10(a), (b) becomes
a Defaulting Lender, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Majority
Lenders has been obtained) with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced

 

46



--------------------------------------------------------------------------------

Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 3.11 if any LIBOR Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the replacement financial institution or the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (vii) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.9 or 3.10(a), as the case may be, and (viii) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Acceptance executed by the
Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective. A Lender shall not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
Section 3.12), the circumstances entitling the Borrower to require such
assignment cease to apply.

3.14 Defaulting Lenders . Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.5(a);

(b) the Revolving Credit Commitment Percentage of such Defaulting Lender shall
not be included in determining whether the Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(excluding from determination thereof the Revolving Credit Commitment of such
Defaulting Lender) but only to the extent the sum of all non-Defaulting Lenders’
Revolving Extensions of Credit plus such Defaulting Lender’s Swingline Exposure
and L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following

 

47



--------------------------------------------------------------------------------

notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 4.8 for so long as such
L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 4.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 4.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Commitment Percentages (excluding from
determination thereof the Revolving Credit Commitment of such Defaulting
Lender); and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees (including fronting fees) payable
under Section 4.3(a) with respect to such Defaulting Lender’s L/C Exposure shall
be payable to the Issuing Lender until and to the extent that such L/C Exposure
is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 3.14(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 3.14(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

48



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Credit Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Commitment Percentage.

3.15 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(b), and a subaccount therein for each Lender, in which shall be recorded
(i) in the case of Revolving Credit Loans and Swingline Loans, the amount of
each Revolving Credit Loan or Swingline Loan made hereunder, the Type thereof
and each Interest Period applicable thereto, (ii) in the case of Multicurrency
Loans, the amount and currency of each Multicurrency Loans and each Interest
Period applicable thereto, (iii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iv) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 3.13(a) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Revolving Credit Loans of such Lender,
substantially in the form of Exhibit E with appropriate insertions as to date
and principal amount (a “Revolving Credit Note”).

(e) The Borrower agrees that, upon the request of the Swingline Lender, the
Borrower will execute and deliver to such Lender a promissory note of the
Borrower evidencing the Swingline Loans of such Lender, substantially in the
form of Exhibit F with appropriate insertions (a “Swingline Note”).

 

49



--------------------------------------------------------------------------------

SECTION 4. LETTERS OF CREDIT

4.1 L/C Commitment

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in subsection 4.4(a), agrees to
issue standby letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the Aggregate Revolving Credit Outstandings would exceed the Aggregate
Revolving Credit Commitments. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the date that is one Business Day prior to
the Termination Date, unless all the Lenders have approved the expiry date of
such Letter of Credit or such Letter of Credit shall have been cash
collateralized in a manner acceptable to the Issuing Lender. The Existing
Letters of Credit will be deemed Letters of Credit issued on the Closing Date
for all purposes hereunder.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

4.2 Procedure for Issuance of Letter of Credit

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures, provided that
if the Borrower furnishes to the Issuing Lender all of the foregoing
documentation by no later than 12:00 P.M. on the day which is at least two
Business Days prior to the proposed date of issuance, such issuance shall occur
by no later than 5:00 P.M. on the proposed date of issuance. The Issuing Lender
shall furnish a copy of such Letter of Credit to the Borrower promptly following
the issuance thereof and shall deliver the original thereof in accordance with
the relevant Application. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

4.3 Fees and Other Charges

(a) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin in effect from time to time with
respect to LIBOR Loans, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each L/C

 

50



--------------------------------------------------------------------------------

Fee Payment Date after the issuance date (it being understood that with respect
to the Existing Letters of Credit, the issuance date shall be deemed to be the
Closing Date). In addition, the Borrower shall pay to the Issuing Lender for its
own account a fronting fee of 0.125% per annum on the undrawn and unexpired
amount of each Letter of Credit, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date (it being understood that with respect to
the Existing Letters of Credit, the issuance date shall be deemed to be the
Closing Date).

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

4.4 L/C Participations

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Credit Commitment Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit for which the Issuing Lender is
not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed; provided, however,
that subject to subsection 4.4(b) hereof, notwithstanding anything in this
Agreement to the contrary, in respect of each drawing under any Letter of
Credit, the maximum amount that shall be payable by any L/C Participant, whether
as a Revolving Credit Loan pursuant to subsection 4.5 and/or as a participation
pursuant to this subsection 4.4(a), shall not exceed such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed by the Borrower. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to subsection 4.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is not paid to
the Issuing Lender on the date such payment is due, but is paid to the Issuing
Lender within three Business Days after the date such

 

51



--------------------------------------------------------------------------------

payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
of the greater of (A) the Federal Funds Effective Rate and (B) a rate determined
by the Administrative Agent in accordance with banking industry rates on
interbank compensation during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
subsection 4.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
subsection shall be conclusive in the absence of manifest error. Notwithstanding
anything contained herein to the contrary, until a L/C Participant funds any
amount required to be paid by such L/C Participant to the Issuing Lender
pursuant to subsection 4.4(a), interest allocable to or in respect of such
amount shall be solely for the account of the Issuing Lender.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 4.4(a), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

4.5 Reimbursement Obligation of the Borrower

The Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment. Each such payment shall be made to the Issuing
Lender in Dollars and in immediately available funds. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, subsection 3.4(b) and
(ii) thereafter, subsection 3.4(d). Each drawing under any Letter of Credit
shall (unless an event of the type described in subsection 9(c), or (h) shall
have occurred and be continuing with respect to the Borrower, in which case the
procedures specified in subsection 4.4 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to subsection 2.2 of ABR Loans in the amount of such drawing
(and the minimum borrowing amount in such subsection shall not apply to such
borrowing). The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
subsection 2.2, if

 

52



--------------------------------------------------------------------------------

the Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.

4.6 Obligations Absolute

The Borrower’s obligations under this Section 4 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any L/C Participant, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender and
the L/C Participants that the Issuing Lender and the L/C Participants shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 4.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender and the L/C Participants shall
not be liable for, and the Borrower’s Reimbursement Obligations under subsection
4.5 shall not be affected by, any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.

4.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

4.8 Cash Collateralization

If an Event of Default shall occur and be continuing and the Borrower receives
notice from the Administrative Agent or the Majority Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent, which account may be a “securities account”
(within the meaning of Section 8-501 of the Uniform Commercial

 

53



--------------------------------------------------------------------------------

Code as in effect in the State of New York), in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the L/C
Obligations as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraph (e) or
(i) of Section 9. Such deposit shall be held by the Administrative Agent as
collateral for the L/C Obligations under this Agreement, and for this purpose
the Borrower hereby grants a security interest to the Administrative Agent for
the benefit of the Lenders in such collateral account and in any financial
assets (as defined in the Uniform Commercial Code as in effect in the State of
New York) or other property held therein. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for L/C Obligations for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower in
respect of the other L/C Obligations at such time or, if the maturity of the
Loans has been accelerated but subject to the consent of the Issuing Lender, be
applied to satisfy other Obligations; provided, however, that the Borrower shall
be entitled to all deposits in such account at such time as no Event of Default
shall then exist.

4.9 Letter of Credit Rules

Unless otherwise expressly agreed by the Issuing Lender and the Borrower, when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to such Letter of Credit.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

5.1 Financial Condition

(a) The consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2011 and December 25, 2010,
respectively, and the related consolidated and consolidating statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by BDO Seidman, LLP, copies of which have heretofore been furnished to each
Lender, present fairly, in all material respects, the consolidated and
consolidating financial condition of the Borrower and its consolidated
Subsidiaries as at such dates, and the consolidated and consolidating results of
their operations and of their cash flows

 

54



--------------------------------------------------------------------------------

for the fiscal years then ended. All such financial statements, including the
related schedules and notes thereto, were, as of the date prepared, prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as otherwise expressly noted therein, and show all material Indebtedness
and other liabilities, direct or contingent, of the Borrower and each of its
Subsidiaries as of the dates thereof, including liabilities for taxes, material
commitments and Indebtedness. Neither the Borrower nor any of its consolidated
Subsidiaries had, at the date of the most recent balance sheets referred to
above, any material Guarantee Obligation, material contingent liability or
material liability for taxes, or any material long-term lease or material
forward or long-term commitment, including, without limitation, any interest
rate or foreign currency swap or exchange transaction, which is not reflected in
the foregoing statements or in the notes thereto.

(b) As of the date hereof, there are no material liabilities or obligations of
the Borrower or any of its Subsidiaries, whether direct or indirect, absolute or
contingent, or matured or unmatured, other than (i) as disclosed or provided for
in the financial statements and notes thereto which are referred to above, or
(ii) which are disclosed elsewhere in this Agreement or in the Schedules hereto,
or (iii) arising in the ordinary course of business since December 31, 2011 or
(iv) created by this Agreement. As of the date hereof, the written information,
exhibits and reports furnished by the Borrower to the Lenders in connection with
the negotiation of this Agreement, taken as a whole, are complete and correct in
all material respects.

5.2 No Material Adverse Change

Since December 31, 2011, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

5.3 Organization; Powers

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite corporate or other applicable power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
applicable entity and in good standing (or equivalent status) under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law (provided that no representation or warranty is
made in this subsection 5.3(d) with respect to Requirements of Law referred to
in subsections 5.8, 5.10, 5.14 or 5.15), except to the extent that the failure
of the foregoing clauses (a) (only with respect to Subsidiaries of the Borrower
which are not Guarantors), (c) and (d) to be true and correct could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Authorization; Enforceability

Each of the Borrower and its Subsidiaries has the requisite corporate or other
applicable power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party, if any, and, in the case of
the Borrower, to borrow hereunder

 

55



--------------------------------------------------------------------------------

and has taken all necessary corporate action to authorize (in the case of the
Borrower) the borrowings on the terms and conditions of this Agreement, any
Notes and any Applications and to authorize the execution, delivery and
performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required with respect to the
Borrower or any of its Subsidiaries in connection with the borrowings hereunder
or with the execution, delivery, performance, validity or enforceability of the
Loan Documents to which the Borrower or any Guarantor (if any) is a party. This
Agreement and each other Loan Document to which the Borrower or any Guarantor
(if any) is, or is to become, a party has been or will be, duly executed and
delivered on behalf of the Borrower or such Guarantor (if any). This Agreement
and each other Loan Document to which the Borrower or any Guarantor (if any) is,
or is to become, a party constitutes or will constitute, a legal, valid and
binding obligation of the Borrower or such Guarantor (if any), as the case may
be, enforceable against the Borrower or such Guarantor (if any), as the case may
be, in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

5.5 Governmental Approvals; No Conflicts

The execution, delivery and performance of the Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation of the Borrower or of any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect and will
not result in, or require, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect.

5.6 No Material Litigation

No litigations, investigations or proceedings of or before any arbitrator or
Governmental Authority are pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries or against any
of its or their respective properties (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) as
to which (i) there is a reasonable likelihood of an adverse determination and
(ii) that, if adversely determined, would, individually or in the aggregate,
have a Material Adverse Effect.

5.7 Compliance with Laws and Agreements

Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

56



--------------------------------------------------------------------------------

5.8 Taxes

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all Federal, state and other material Tax returns and reports required to have
been filed and has paid or caused to be paid all such Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect.

5.9 Purpose of Loans

The purpose of the Loans is to finance the working capital and general corporate
needs of the Borrower and each of its Subsidiaries and Affiliates, including,
but not limited to, acquisitions and the refinancing of any indebtedness of the
Borrower outstanding on the Closing Date.

5.10 Environmental Matters

(a) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or has
actual knowledge of a potential claim that is reasonably likely to result in
Environmental Liability to the Borrower or any of its Subsidiaries or (iii) has
received written notice of any claim with respect to any Environmental
Liability.

(b) Since the date of this Agreement, with respect to any Environmental
Liability, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

5.11 Disclosure

The statements and information contained herein and in any of the information
provided to the Administrative Agent or the Lenders in writing (other than
financial projections) in connection with or pursuant to this Agreement, taken
as a whole, do not contain any untrue statement of any material fact, or omit to
state a fact necessary in order to make such statements or information not
misleading in any material respect, in each case in light of the circumstances
under which such statements were made or information provided as of the date so
provided. The financial projections contained in the Confidential Information
Memorandum, furnished to the Administrative Agent and the Lenders in writing in
connection with this Agreement, have been prepared in good faith based upon
assumptions which were in the Borrower’s judgment reasonable when such
projections were made, it being acknowledged that such projections are subject
to the uncertainty inherent in all projections of future results and that there
can be no assurance that the results set forth in such projections will in fact
be realized.

 

57



--------------------------------------------------------------------------------

5.12 Ownership of Property: Liens

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.13 ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $20,000,000 the fair market value
of the assets of all such underfunded Plans.

5.14 Subsidiaries

The Borrower has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.14 (other than those which are “shell” or “inactive”
Subsidiaries, as such terms are defined in subsection 8.4(d)) and has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.14.

5.15 Investment and Holding Company Status

Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

5.16 Guarantors

As of the Closing Date and after giving effect to the transactions contemplated
hereby, no Subsidiary has issued or is subject to any Guarantee Obligation in
respect of any debt securities or bank debt of the Borrower.

 

58



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Loans and Letters of Credit

The agreement of each Lender to make the initial Loan requested to be made by
it, or the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction on the Closing Date of the following conditions
precedent:

(a) Unless waived by all the Lenders, the Administrative Agent’s receipt of the
following, each properly executed by a Responsible Officer of the Borrower or a
Guarantor, as the case may be (to the extent there are any Guarantors as of the
Closing Date), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Borrower and each
Guarantor (to the extent there are any Guarantors as of the Closing Date);

(ii) Revolving Credit Notes executed by the Borrower in favor of each Lender
requesting such a Note, each in a principal amount equal to such Lender’s
Commitment;

(iii) a Swingline Note executed by the Borrower in favor of the Swingline Lender
(if it requests such a Note) in the principal amount of the Swingline
Commitment;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and/or any of
the Guarantors (to the extent there are any Guarantors as of the Closing Date)
as the Administrative Agent may require to evidence the identities, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each of the Borrower and each Guarantor (to the extent
there are any Guarantors as of the Closing Date) is duly organized or formed,
validly existing and in good standing, including certified copies of the
organization documents and certificates of good standing with respect to the
Borrower and the Guarantors (to the extent there are any Guarantors as of the
Closing Date);

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in subsections 6.2(a) and (b) have been satisfied
as of the Closing Date (including, solely for purposes of this Section 6.1, the
representations made in subsections 5.2 and 5.6);

 

59



--------------------------------------------------------------------------------

(vii) an opinion of counsel to the Borrower and the Guarantors (to the extent
there are any Guarantors as of the Closing Date) in form and substance
reasonably satisfactory to the Administrative Agent;

(viii) evidence that the Existing Facility has been or concurrently with the
Closing Date is being terminated, all Indebtedness and obligations of the
Borrower incurred thereunder have been, or with the initial Revolving Credit
Loans hereunder on the Closing Date will be, repaid and the Borrower and its
Subsidiaries released from all liability thereunder (except such as by their
express terms survive such repayment and termination), and all Liens, if any,
securing obligations under the Existing Facility have been or concurrently with
the Closing Date are being released;

(ix) a compliance certificate substantially in the form attached hereto as
Exhibit G, signed by a Responsible Officer of the Borrower dated as of the
Closing Date demonstrating compliance with the financial covenants contained in
subsection 8.1 as of the end of the fiscal quarter most recently ended prior to
the Closing Date;

(x) (i) audited financial statements of the Borrower for fiscal years 2010 and
2011 (which the Administrative Agent acknowledges it has received) and
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended after the latest fiscal year referred to in clause
(i) above (which the Administrative Agent acknowledges it has received for the
quarterly period through June 30, 2012) and such unaudited consolidated
financial statements shall not reflect any material adverse change in the
consolidated financial condition of the Borrower and its Subsidiaries from what
was reflected in the financial statements or projections previously distributed
to the Lenders; and

(xi) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Majority Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) The Borrower shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to or on the Closing Date.

(d) In the good faith judgment of the Administrative Agent and the Lenders:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Closing Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

 

60



--------------------------------------------------------------------------------

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and

(iii) the Borrower shall have received all approvals, consents and waivers, and
shall have made or given all necessary filings and notices, as shall be required
to consummate the transactions contemplated hereby without the occurrence of any
material default under, conflict with or violation of (A) any applicable law,
rule, regulation, order or decree of any Governmental Authority or arbitral
authority or (B) any agreement, document or instrument to which the Borrower or
any Subsidiary is a party or by which any of them or their properties is bound.

6.2 Conditions to Each Loan and Letter of Credit

The agreement of each Lender to make any Loan requested to be made by it on any
date, or the Issuing Lender to issue, amend, renew or extend any Letter of
Credit (including, without limitation, its initial Loan) is subject to the
satisfaction of the following conditions precedent:

(a) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents (excluding the representations made in
subsections 5.2 and 5.6) shall be true and correct in all material respects on
and as of such date as if made on and as of such date (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the Loans requested to be made or the Letter(s)
of Credit requested to be issued, amended, renewed or extended.

Each Borrowing (and request for the same) by the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date hereof
that the conditions contained in this subsection have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document, the Borrower shall, and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:

 

61



--------------------------------------------------------------------------------

7.1 Financial Statements.

Furnish to each Lender (the delivery of which shall be deemed made on the date
on which the Borrower provides written notice to the Administrative Agent that
such information has been posted on the Borrower’s website on the Internet at
http://www.henryschein.com or is available on the website of the U.S. Securities
and Exchange Commission at http://www.sec.gov (to the extent such information
has been posted or is available as described in such notice)):

(a) as soon as available, but in any event within 90 days (or, to the extent the
Borrower is a reporting company under the Securities Act of 1933, as amended,
such shorter period as shall be required under the applicable rules of the
Securities and Exchange Commission for the filing of its annual report on Form
10-K) after the end of each fiscal year of the Borrower, a copy of the audited
consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated and consolidating statements of operations and stockholders’ equity
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on without a
qualification arising out of the scope of the audit, by BDO Seidman, LLP or any
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Majority Lenders, including an executive summary of
the management letter prepared by such accountants; provided, however, that if a
Default or Event of Default shall have occurred and shall be continuing, the
full text of such management letter shall be provided to the Administrative
Agent; and

(b) as soon as available, but in any event not later than 45 days (or, to the
extent the Borrower is a reporting company under the Securities Act of 1933, as
amended, such shorter period as shall be required under the applicable rules of
the Securities and Exchange Commission for the filing of its quarterly report on
Form 10-Q) after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated and consolidating
balance sheets of the Borrower and its consolidated Subsidiaries as at the end
of each such quarter and the related unaudited consolidated and consolidating
statements of operations and of cash flows for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures as of the end of and for the corresponding period
or periods in the previous year, all certified by a Responsible Officer of the
Borrower as being fairly stated in all material respects (subject to normal,
recurring, year-end audit adjustments and the absence of GAAP notes thereto).

(c) All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (subject, in the case of the aforesaid quarterly
financial statements, to normal, recurring, year-end audit adjustments and the
absence of GAAP notes thereto).

7.2 Certificates; Other Information

Furnish to the Administrative Agent and, except under paragraph (a) below, each
of the Lenders:

 

62



--------------------------------------------------------------------------------

(a) simultaneously with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a certificate of the chief financial officer or
treasurer of the Borrower, certifying that to the best of his knowledge (i) no
Default or Event of Default has occurred and is continuing or, if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, with
computations demonstrating compliance (or non-compliance, as the case may be)
with the covenants contained in subsection 8.1, and (ii) such financial
statements have been prepared in accordance with GAAP (subject in the case of
subsection 7.1(b) to normal, recurring, year-end adjustments and except for the
absence of GAAP notes thereto);

(b) promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;

(c) promptly after the same are available (which shall be deemed available on
the date on which the Borrower provides written notice to the Administrative
Agent that such information has been posted on the Borrower’s website on the
Internet at http://www.henryschein.com or is available on the website of the
U.S. Securities and Exchange Commission at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice)),
and in any event within five (5) Business Days after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
the Borrower or any of its Subsidiaries sends to its stockholders, and copies of
all regular, periodic and special reports and all registration statements which
the Borrower or any such Subsidiary files with the Securities and Exchange
Commission or any governmental authority which may be substituted therefor, or
with any national securities exchange or state securities administration; and

(d) upon the reasonable request of Administrative Agent, copies of documents
described in Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate has received from any Multiemployer Plan with respect to such
Multiemployer Plan.

7.3 Conduct of Business and Maintenance of Existence

(a) Preserve, renew and keep in full force and effect its corporate existence
and good standing under the laws of its jurisdiction of organization (except as
could not in the aggregate be reasonably expected to have a Material Adverse
Effect or as otherwise permitted hereunder), (b) take all reasonable action to
maintain all rights, privileges and franchises necessary in the normal conduct
of its business, and (c) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.

7.4 Payment of Obligations

Pay and discharge all of its obligations and liabilities as the same shall
become due and payable, including (a) all taxes upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate

 

63



--------------------------------------------------------------------------------

reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary, (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property (other than Liens permitted by subsection 8.2); and (c) all
Indebtedness (other than Indebtedness permitted under Section 8.3(b)(viii)), as
and when due and payable (after giving effect to any applicable grace periods),
(i) but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness and (ii) unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

7.5 Maintenance of Properties

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.6 Maintenance of Insurance

Maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are maintained by companies engaged in
the same or similar businesses operating in the same or similar locations.

7.7 Books and Records

Maintain (a) proper books of record and account in conformity with GAAP
consistently applied in which all entries required by GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries, and (b) such books of record and account in
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any of its Subsidiaries, except
where the failure to so comply would not result in a Material Adverse Effect.

7.8 Inspection Rights

Subject to subsection 11.14, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, at such
reasonable times during normal business hours as may be reasonably desired, upon
reasonable advance notice to a Responsible Officer of the Borrower or such
Guarantor (if any), as the case may be; provided, however, that (a) the
Administrative Agent and the Lenders shall not exercise such rights more often
than one time during any calendar year absent the existence of an Event of
Default; (b) the Lenders shall use reasonable efforts to coordinate with the
Administrative Agent in order to minimize the number of such inspections and
discussions and (c) when an Event of Default has occurred and is continuing, the

 

64



--------------------------------------------------------------------------------

Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

7.9 Compliance with Laws

Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, including all Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

7.10 Use of Proceeds

Use the proceeds of Loans to refinance existing Indebtedness under the Existing
Facility, for working capital and general corporate purposes of the Borrower,
its Subsidiaries and its Affiliates in the ordinary course of business,
including, but not limited to, acquisitions, capital expenditures, the
repurchase of its capital stock and the Permitted Butler Parent Refinancing
Indebtedness. No part of the proceeds of any loans will be used, whether
directly or indirectly, for any purpose that entails violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

7.11 Notices

Promptly give notice to the Administrative Agent and each Lender upon obtaining
actual knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence or reasonably expected
occurrence of any ERISA Event with respect to any Plan, (ii) a failure to make
any required contribution to a Plan within the period required by applicable
law, (iii) the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (iv) the institution of proceedings or the taking of any
other similar action by the PBGC or the Borrower or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, other than the termination of any
Single Employer Plan that is not a distress termination pursuant to
Section 4041(c) of ERISA where, with respect to any event listed above, the
amount of liability the Borrower or any ERISA Affiliate could reasonably be
expected to incur could reasonably be expected to have a Material Adverse
Effect; and

 

65



--------------------------------------------------------------------------------

(d) any other development known to Borrower that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

Each notice delivered pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence or development referred to therein and stating what action the
Borrower proposes to take with respect thereto.

7.12 Guarantors

Within 10 days of any Subsidiary (other than Butler Parent and its Subsidiaries)
becoming, but only for so long as such Subsidiary shall be, a guarantor under or
with respect to any Indebtedness or other obligations under the Note Purchase
Agreements or any other debt securities or bank debt in an aggregate principal
amount exceeding $200,000,000 (it being understood that undrawn commitments in
respect of bank credit facilities shall not constitute “bank debt” for purposes
of this definition) issued by the Borrower, cause such Person to enter into a
Guarantee in the form of Exhibit I (or such other agreement in form and
substance reasonably acceptable to the Majority Lenders), and thereupon such
Person shall become a Guarantor hereunder for all purposes.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly (or, in the case of subsection 8.3, the
Borrower will not permit any of its Subsidiaries to, directly or indirectly):

8.1 Financial Covenants

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four consecutive fiscal quarters of the Borrower to
exceed 3.25 to 1.0.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 4.0 to 1.0.

8.2 Limitation on Liens

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:

(a) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more

 

66



--------------------------------------------------------------------------------

than 30 days or which are being contested in good faith by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c) pledges or deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
legislation and deposits made in the ordinary course of business securing
liability to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade or government contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(e) easements, rights-of-way, restrictions, building, zoning and other similar
encumbrances or restrictions, utility agreements, covenants, reservations and
encroachments and other similar encumbrances, or leases or subleases, incurred
in the ordinary course of business which, in the aggregate, are not substantial
in amount and which do not, in the aggregate, materially detract from the value
of the properties of the Borrower and its Subsidiaries, taken as a whole, or
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(f) Liens securing Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (ii) the Indebtedness secured thereby does not exceed the fair
market value of the property being acquired on the date of acquisition and
(iii) such Indebtedness was not incurred in connection with, or in anticipation
or contemplation of, an acquisition;

(g) Liens on the assets of Receivable Subsidiaries created pursuant to any
Receivables Transaction permitted pursuant to subsection 8.3(a);

(h) Liens created or arising pursuant to any Loan Documents;

(i) Liens granted by any Subsidiary in favor of the Borrower;

(j) judgment and other similar Liens arising in connection with court
proceedings in an aggregate amount not in excess of $5,000,000 (except to the
extent covered by independent third-party insurance) provided that the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;

(k) any Lien on any Property of the Borrower or any Subsidiary existing on the
Closing Date and set forth on Schedule 8. 2 or any extension, renewal or
refinancing thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, (ii) such Lien shall secure
only those obligations which it secures as of the date hereof and (iii) in the
case of any extension, renewal or refinancing thereof, (x) there is no increase
in the obligations so secured and (y) such Lien does not secure additional
assets not subject to the Lien then being extended or renewed;

 

67



--------------------------------------------------------------------------------

(l) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(m) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

(n) Liens (not otherwise permitted hereunder) which secure obligations or
Indebtedness of the Borrower or any of its Subsidiaries not exceeding the
greater of (x) $200,000,000 or (y) 10% of Consolidated Total Assets at the time
such Indebtedness is incurred;

(o) any Lien over the assets, property or Equity Interests of Butler Parent and
its Subsidiaries that secures Indebtedness permitted under Section 8.3(b)(viii);
provided that such Lien does not at any time cover any additional assets or
property other than products or proceeds thereof; or

(p) Liens granted by any Subsidiary of the Borrower that are contractual rights
of set-off or netting arrangements relating to pooled deposit or sweep accounts
of such Subsidiary to permit satisfaction of overdraft or similar obligations
(including with respect to netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements) incurred in the
ordinary course of business of such Subsidiary.

8.3 Limitation on Indebtedness

Create, issue, incur, assume, become liable in respect of or suffer to exist:

(a) any Indebtedness pursuant to any Receivables Transaction, except for
Indebtedness pursuant to all Receivables Transactions that is (i) non-recourse
with respect to the Borrower and its Subsidiaries (other than any Receivables
Subsidiary) and (ii) in an aggregate principal amount at any time outstanding
not exceeding 15% of Consolidated Total Assets at such time; or

(b) any Indebtedness of any of the Subsidiaries other than (i) Indebtedness of
any Receivables Subsidiary pursuant to any Receivables Transaction permitted
under subsection 8.3(a), (ii) any Indebtedness of any Subsidiary as a guarantor
under or pursuant to any of those certain Note Purchase Agreements, so long as
such Subsidiaries are Guarantors, (iii) any Indebtedness of any Subsidiary
existing on the Closing Date and set forth on Schedule 8.3 and any refinancing
thereof; provided, that the then outstanding principal amount thereof is not
increased and the weighted average maturity thereof is not decreased, (iv) any
Indebtedness of

 

68



--------------------------------------------------------------------------------

any Subsidiary which is a Guarantor, (v) any Indebtedness of any Subsidiary owed
to the Borrower or any other Subsidiary, (vi) any Indebtedness arising in
respect of capital leases or purchase money obligations incurred in accordance
with subsection 8.2(h), (vii) any other Indebtedness of Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $200,000,000 or (y) 10% of Consolidated Total Assets at the time such
Indebtedness is incurred, (viii) (A) Indebtedness of Butler Parent and its
Subsidiaries under the Butler Credit Agreement in a principal amount not to
exceed $330,000,000 at any time, and (B) Permitted Butler Parent Refinancing
Indebtedness in respect thereof, (ix) Indebtedness of any Subsidiary of the
Borrower in respect of netting services, automatic clearinghouse arrangements,
overdraft protections and similar arrangements in each case in connection with
deposit accounts in the ordinary course of business, and (x) any Guarantee
Obligation of the Borrower in respect of Indebtedness incurred by any Subsidiary
under clause (ix) hereof up to an aggregate principal amount not to exceed
$75,000,000 at any time outstanding.

8.4 Fundamental Changes

Liquidate, windup or dissolve (or suffer any liquidation or dissolution), or
merge, consolidate with or into, or convey, transfer, lease, sell, assign or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except that, so long as no Default or Event of
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that (A) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person and (B) when any Foreign Subsidiary is merging with a Domestic
Subsidiary, such Domestic Subsidiary shall be the continuing or surviving
Person;

(b) any (i) Subsidiary may sell, transfer, contribute, convey or otherwise
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise), to the Borrower or to a Domestic Subsidiary; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must also be a wholly-owned Subsidiary; or (ii) Foreign Subsidiary
may sell, transfer, contribute, convey or otherwise dispose of all of its assets
(upon voluntary liquidation or otherwise), to any other Foreign Subsidiary;

(c) any Subsidiary formed solely for the purpose of effecting an acquisition may
be merged or consolidated with any other Person; provided that the continuing or
surviving corporation of such merger or consolidation shall be a Subsidiary;

(d) “Inactive” or “shell” Subsidiaries (i.e., a Person that is not engaged in
any business and that has total assets of $1,000,000 or less) may be dissolved
or otherwise liquidated, provided that all of the assets and properties of any
such Subsidiaries are transferred to the Borrower or another Subsidiary upon
dissolution/liquidation and the aggregate total assets of all Subsidiaries
permitted to be dissolved or otherwise liquidated under this clause (d) shall
not exceed $20,000,000;

 

69



--------------------------------------------------------------------------------

(e) the Borrower may merge or consolidate with any Person, provided that the
Borrower shall be the continuing or surviving Person; and

(f) the Borrower and its Subsidiaries may make Dispositions expressly permitted
by Section 8.5.

8.5 Dispositions

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete, out-moded or worn-out property, whether now owned
or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and cash equivalents in connection with cash
management in the ordinary course of business;

(c) Dispositions of property by any Subsidiary to the Borrower or to any other
Subsidiary;

(d) Dispositions of Receivables pursuant to Receivables Transactions permitted
under subsection 8.3(a);

(e) the nonexclusive license of intellectual property of the Borrower or any of
its Subsidiaries to third parties in the ordinary course of business;

(f) without limitation to clause (a), the Borrower and its Subsidiaries may sell
or exchange specific items of machinery or equipment, so long as the proceeds of
each such sale or exchange is used (or contractually committed to be used) to
acquire (and results within one year of such sale or exchange in the acquisition
of) replacement items of machinery or equipment of reasonably equivalent Fair
Market Value; and

(g) other Dispositions where (i) in the good faith opinion of the Borrower, the
Disposition is an exchange for consideration having a Fair Market Value at least
equal to that of the property Disposed of and is in the best interest of the
Borrower or the applicable Subsidiary, as the case may be; (ii) immediately
after giving effect to such Disposition, no Default or Event of Default would
exist; and (iii) immediately after giving effect to such Disposition, the
Disposition Value of all property that was the subject thereof in any fiscal
four quarter period of the Borrower plus the Fair Market Value of any other
property Disposed of during such four quarter period does not equal or exceed
15% of Consolidated Total Assets as of the end of the then most recently ended
fiscal quarter of Borrower.

 

70



--------------------------------------------------------------------------------

8.6 ERISA

Engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 412 of the Code
or Section 302 of ERISA), which, with respect to any event listed above, could
reasonably be expected to have a Material Adverse Effect.

8.7 Transactions with Affiliates

Enter into any transaction of any kind with any Affiliate of the Borrower, other
than for compensation and upon fair and reasonable terms with Affiliates in
transactions that are otherwise permitted hereunder no less favorable to the
Borrower or any Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, provided, the foregoing
restriction shall not apply to (a) any transaction between the Borrower and any
of its Subsidiaries or between any of its Subsidiaries, (b) reasonable and
customary fees paid to members of the Boards of Directors of the Borrower and
its Subsidiaries, (c) transactions effected as part of a Receivables Transaction
or (d) compensation arrangements of officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business.

8.8 Restrictive Agreements

Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to prohibitions, restrictions and conditions
(x) imposed by law, (y) contained in any of the Loan Documents or (z) contained
in the organizational documents of Butler Parent and its Subsidiaries (including
their respective operating, management or partnership agreements, as applicable)
to the extent that such prohibition, restriction or condition applies only to
the property, assets or Equity Interests of, or dividends, distributions, loans,
advances, repayments or guarantees by, Butler Parent and its Subsidiaries,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.8 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness (including the Butler
Credit Documents and the loan documentation with respect to any Permitted Butler
Parent Refinancing Indebtedness) permitted by this Agreement if such
restrictions or conditions apply only to the property, assets or Equity
Interests securing any such Indebtedness and, in the

 

71



--------------------------------------------------------------------------------

case of the Butler Credit Documents and any loan documentation with respect to
Permitted Butler Parent Refinancing Indebtedness, such restrictions or
conditions apply only to the property, assets or Equity Interests of Butler
Parent and its Subsidiaries; (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof and (vi) clauses (a) and (b) of the foregoing shall not apply to
agreements governing Indebtedness not restricted by, or Indebtedness permitted
under, Section 8.3 that contain restrictions no more materially restrictive,
taken as a whole, than those contained in this Agreement and, in any event, in
the case of any restriction subject to clause (a) above, include an exception
permitting this Agreement (or any refinancing or replacement thereof permitted
under such agreement) to be secured on an equal and ratable basis with any such
applicable Indebtedness.

SECTION 9. EVENTS OF DEFAULT

Any of the following shall constitute an Event of Default:

(a) The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within three Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof;

(b) Any representation or warranty made or deemed made by the Borrower or any
Guarantor (if any) herein or in any other Loan Document or which is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement shall prove to have been
incorrect or misleading in any material respect when made or deemed made or
furnished;

(c) (i) The Borrower shall default in the observance or performance of any
covenant contained in subsection 7.10, subsection 7.11(a), subsection 7.12 or
Section 8; or (ii) the Borrower shall default in the observance or performance
of any covenant contained in subsection 7.1, and such default shall continue
unremedied for a period of 15 days; or (iii) the Borrower shall default in the
observance or performance of any other agreement contained in this Agreement
(other than as provided above in this Section), and such default described in
this clause (c)(iii) shall continue unremedied for a period of 30 days; provided
that if any such default covered by this clause (c)(iii), (x) is not capable of
being remedied within such 30-day period, (y) is capable of being remedied
within an additional 30-day period and (z) the Borrower is diligently pursuing
such remedy during the period contemplated by (x) and (y) and has advised the
Administrative Agent as to the remedy thereof, the first 30-day period referred
to in this clause (c)(iii) shall be extended for an additional 30-day period but
only so long as (A) the Borrower continues to diligently pursue such remedy,
(B) such default remains capable of being remedied within such period and
(C) any such extension could not reasonably be expected to have a Material
Adverse Effect;

(d) The Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than Indebtedness permitted under Section 8.3(b)(viii)),
when and as the same shall become due and payable (after giving effect to all
applicable grace periods, if any);

 

72



--------------------------------------------------------------------------------

(e) An event or condition occurs that results in any Material Indebtedness
(other than Indebtedness permitted under Section 8.3(b)(viii)) becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness (other than Indebtedness permitted under
Section 8.3(b)(viii))] or any trustee or agent on its or their behalf to cause
any Material Indebtedness (other than Indebtedness permitted under
Section 8.3(b)(viii)) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (e) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(f) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Guarantor (if any) or any Significant Subsidiary
(other than Butler Parent and its Subsidiaries) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Guarantor (if any) or any Significant
Subsidiary (other than Butler Parent and its Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(g) The Borrower, any Guarantor (if any) or any Significant Subsidiary (other
than Butler Parent and its Subsidiaries) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (f) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Guarantor (if any) or any Significant
Subsidiary (other than Butler Parent and its Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) take any action for the purpose of effecting
any of the foregoing or (vii) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(h) An ERISA Event shall have occurred that, in the reasonable credit judgment
of the Majority Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

(i) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of all the Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or the Borrower or any Guarantor (if any) denies that it has any or
further liability or obligation under any Loan Document, or purports to

 

73



--------------------------------------------------------------------------------

revoke, terminate or rescind any Loan Document; one or more judgments (to the
extent not covered by insurance where insurance coverage has been acknowledged)
for the payment of money in an aggregate amount in excess of $75,000,000 shall
be rendered against the Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 45 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Subsidiary to enforce any such judgment; or

(j) a Change in Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or paragraph (g) above, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Lenders, the Administrative Agent may,
or upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit in accordance with the provisions of subsection
4.8. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
then due and owing Obligations. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full (or in the
event that the acceleration that required the funding of such cash collateral
account is rescinded by the Lenders), the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). The Borrower hereby expressly waives
presentment, demand of payment, protest and all notices whatsoever (other than
any notices specifically required hereby).

 

74



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT

10.1 Appointment

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the Administrative Agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2 Delegation of Duties

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

10.3 Exculpatory Provisions

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.

10.4 Reliance by Administrative Agent

 

75



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
(other than any such liability or expense resulting from the gross negligence or
willful misconduct of the Administrative Agent). The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

10.5 Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Majority
Lenders (or, to the extent required by this Agreement, all of the Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

76



--------------------------------------------------------------------------------

10.6 Non-Reliance on Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

10.7 Indemnification

The Lenders agree to indemnify each Agent and its officers, directors,
employees, affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrower in accordance with
the terms hereof and without limiting the obligation of the Borrower to do so),
ratably according to their respective Revolving Credit Commitment Percentages in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and non-appealable decision of a court of competent jurisdiction to have
resulted from such Agent Indemnitee’s gross negligence or willful misconduct.
The agreements in this subsection shall survive the

 

77



--------------------------------------------------------------------------------

payment of the Loans and all other amounts payable hereunder. Notwithstanding
anything contained herein to the contrary, the Issuing Lender and Swingline
Lender shall have all of the benefits and immunities (a) provided to the
Administrative Agent in this Section 10 with respect to any acts taken or
omissions suffered by the Issuing Lender or Swingline Lender, as the case may
be, as fully as if the term “Administrative Agent” as used in this Section 10
included the Issuing Lender and Swingline Lender with respect to such acts or
omissions, and (b) as additionally provided herein with respect to the Issuing
Lender and Swingline Lender, as the case may be.

10.8 Administrative Agent in Its Individual Capacity

The Person serving as the Administrative Agent and its Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with the
Borrower as though the Person serving as the Administrative Agent were not the
Administrative Agent hereunder and under the other Loan Documents. With respect
to the Loans made by it and with respect to any Letter of Credit issued or
participated in by it, the Person serving as the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Person serving as
the Administrative Agent in its individual capacity.

10.9 Successor Administrative Agent

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower provided that any such resignation by JPMCB
shall also constitute its resignation as Issuing Lender and Swingline Lender. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Majority Lenders shall appoint
from among the Lenders a successor Administrative Agent for the Lenders, which
successor Administrative Agent (provided that it shall have been approved by the
Borrower), shall succeed to the rights, powers and duties of the Administrative
Agent hereunder. Effective upon such appointment and approval, the term
“Administrative Agent” shall mean such successor Administrative Agent, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

10.10 The Joint Lead Arrangers, the Sole Bookrunner, the Syndication Agent and
the Co-Documentation Agents

None of the Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Agents shall have
or be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Agents in
deciding to enter into this Agreement or in taking or not taking any action
hereunder.

 

78



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers

(a) Except as provided in subsection 11.1(b), neither this Agreement nor any
other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
subsection. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan, or reduce the stated rate or amount of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Multicurrency Commitment, Revolving Credit Commitment, Swingline Commitment or
L/C Commitment or reduce the amount of or extend the date of any payment
required pursuant to Section 3.1(b), in each case without the consent of each
Lender affected thereby, (ii) amend, modify or waive any provision of this
subsection, reduce the percentage specified in the definitions of Majority
Leaders, or amend or modify any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination granting consent hereunder, or consent to the assignment
or transfer by the Borrower or any Guarantor (if any) of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all the Lenders, (iii) release all or
substantially all of the Guarantors (if any) (except where such release is
expressly permitted elsewhere in this Agreement without such consent) without
the written consent of all the Lenders, or (iv) (A) amend, modify or waive any
provision of Section 10 without the written consent of the then Administrative
Agent, (B) affect the rights or duties of the Issuing Lender under this
Agreement or any other Loan Document without the written consent of the then
Issuing Lender or (C) affect the rights or duties of Swingline Lender under this
Agreement or any other Loan Document without the written consent of then
Swingline Lender; and further provided, however, that no such waiver and no such
amendment, supplement or modification shall amend, modify or waive any provision
of any Guarantee executed and delivered pursuant to subsection 7.12 without the
written consent of the Guarantors. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrower, the Guarantors (if any), the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Guarantors (if any), the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.

 

79



--------------------------------------------------------------------------------

(b) In addition to amendments effected pursuant to the foregoing paragraph (a),
additional freely-convertible eurocurrencies may be added as Available Foreign
Currencies, upon execution and delivery by the Borrower, the Administrative
Agent and all of the Lenders of an amendment providing for such addition. The
Administrative Agent shall give prompt written notice to each Lender of any such
amendment.

(c) Furthermore, notwithstanding the foregoing, the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Majority Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

11.2 Notices

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any of the Guarantors (if any), to Henry Schein, Inc.,
135 Duryea Road, Melville, New York, 11747, Attention of Chief Financial Officer
(Telecopy No. (631) 843-5541), with a copy to Proskauer Rose LLP, 1585 Broadway,
New York, New York, 10036-8299, Attention of Jack P. Jackson, Esq. (Telecopy No.
(212) 969-2900);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, 395 North
Service Road, Suite 302, Melville, NY 11747, Attention of Michelle Cipriani,
(Telecopy No. (917) 464-7002) with a copy to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. (+44 (0)207 777 2360);

(iii) if to the Issuing Lender, to it at JPMorgan Chase Bank, 10420 Highland
Manor Drive, Floor 4, Tampa, FL 33610-9128, Attention of Mabelyn Retana
(Telecopy No. (813) 432-5162);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, 10 South
Dearborn, Floor 7 Chicago, IL 60603-2003, Attention of Maribel Lorenzo (Telecopy
No. (312) 385-7096); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire and notified to the Borrower in accordance
with the provisions hereof.

 

80



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Lenders; provided that the foregoing shall not
apply to notices pursuant to subsection 2.4 or Section 4 unless otherwise agreed
by the Administrative Agent and the applicable Lender. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

11.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable and invoiced out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent, (b) to pay
or reimburse each Lender and the Administrative Agent for all its reasonable and
invoiced out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement or any of the other Loan
Documents, including, without limitation, the Attorney Costs of one outside
counsel (unless there is an actual or perceived conflict of interest, in which
case each Lender affected thereby may retain its own counsel) and applicable
local counsel of each Lender and of the Administrative Agent, (c) to pay, and
indemnify and hold

 

81



--------------------------------------------------------------------------------

harmless each Lender and the Administrative Agent and each of their affiliates
and their respective officer, directors, employees, administrative agents and
advisors (each, an “indemnified party”) from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, provided that the Borrower shall have no obligation hereunder to any
indemnified party with respect to any of the foregoing fees or liabilities which
arise from the gross negligence or willful misconduct of such indemnified party
determined in a court of competent jurisdiction in a final non-appealable
judgment, and (d) to pay, and indemnify and hold harmless each indemnified party
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with, or liability under, any Environmental Law applicable to
the operations of the Borrower, any of its Subsidiaries or any of the properties
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
any indemnified party with respect to indemnified liabilities arising from the
gross negligence or willful misconduct of such indemnified party determined in a
court of competent jurisdiction in a final non-appealable judgment. No
indemnified party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such indemnified party. No party hereto shall be liable
for any indirect, special, exemplary, punitive or consequential damages in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. The agreements in this subsection shall survive
the termination of this Agreement and each other Loan Document and repayment of
the Loans and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) neither the Borrower nor any of the
Guarantors (if any) may assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any such Person without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
subsection. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this subsection) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

82



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

 

  (A) the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an “Approved Fund” (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Assignee; and, provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and

 

  (B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment, an Affiliate of a Lender
or an “Approved Fund” (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

 

  (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, the amount of the Revolving Credit Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance, substantially in the form of Exhibit H
(hereinafter, an “Assignment and Acceptance”), with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $5,000,000
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if a Default or
an Event of Default has occurred and is continuing;

 

83



--------------------------------------------------------------------------------

  (B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement:

 

  (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

 

  (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a duly completed administrative questionnaire (containing
all pertinent information relating to such assignee; hereinafter an
“Administrative Questionnaire”); and

 

  (E) in the case of an assignment to a “CLO” (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Acceptance between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to subsection 11.1(a) that affects such
CLO.

For the purposes of this subsection 11.6(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is an
institutional fund which invests primarily in bank loans and similar extensions
of credit, any other institutional fund that invests primarily in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this subsection, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the

 

84



--------------------------------------------------------------------------------

assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of subsections 3.8, 3.9, 3.10, 3.11 and 11.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection 11.6 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this subsection.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this subsection
and any written consent to such assignment required by paragraph (b) of this
subsection, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Credit Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to

 

85



--------------------------------------------------------------------------------

subsection 11.1(a) that affects such Participant. Subject to paragraph (c)(ii)
of this subsection, the Borrower agrees that each Participant shall be entitled
to the benefits of subsections 3.8, 3.9, 3.10 and 3.11 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this subsection. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 11.7 as though
it were a Lender, provided such Participant agrees to be subject to subsection
11.7 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
subsection 3.9, 3.10 or 3.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent to such greater payment. No Participant shall be entitled
to the benefits of subsection 3.10 unless such Participant complies with
subsection 3.10(d) and (e) as though it were a Lender and such Participant
agrees to be subject to the provisions of sections 3.11 and 3.12 as though it
were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any Central Bank, and this subsection shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Subsidiaries and Affiliates
which has been delivered to such Lender by or on behalf of the Borrower pursuant
to this Agreement or which has been delivered to such Lender by or on behalf of
the Borrower in connection with such Lender’s credit evaluation of such Borrower
and its Subsidiaries and Affiliates prior to becoming a party to this Agreement.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.

 

86



--------------------------------------------------------------------------------

11.7 Adjustments; Set-off

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans or the Reimbursement Obligations owing to it then
due and owing, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsections 9(f) and (g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender (other than to the extent expressly provided
herein), if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to it then due and owing, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans or the Reimbursement
Obligations owing to it, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the other Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower or the
Guarantors (if any), any such notice being expressly waived by the Borrower and
the Guarantors (if any) to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Borrower
or any of the Guarantors (if any); provided that if any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set-off. Each Lender agrees promptly to notify the Borrower or any such
Guarantor (if any) and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

11.8 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

 

87



--------------------------------------------------------------------------------

11.9 Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof or thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.

11.11 GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers

The Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

88



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

11.13 Acknowledgements

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any of the Guarantors (if any)
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on the
one hand, and the Borrower and the Guarantors (if any), on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, the Guarantors (if any), and the Lenders.

11.14 Confidentiality

Each Lender agrees to keep confidential any written or oral information
(a) provided to it by or on behalf of the Borrower or any of its Subsidiaries
pursuant to or in connection with this Agreement or any other Loan Document or
(b) obtained by such Lender based on a review of the books and records of the
Borrower or any of its Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to the Administrative Agent,
the Issuing Lender or any other Lender, (ii) to any Transferee or any
prospective Transferee which receives such information having been made aware of
the confidential nature thereof and having agreed to abide by the provisions of
this subsection 11.14, (iii) to its employees, directors, agents, attorneys,
accountants and other professional advisors, and to employees and officers of
its Affiliates who agree to be bound by the provisions of this subsection 11.14
and who have a need for such information in connection with this Agreement or
other transactions or proposed transactions with the Borrower, (iv) upon the
request or demand of any Governmental Authority having jurisdiction over such
Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) subject to an agreement to comply with the provisions of this subsection,
to any actual or prospective counter-party (or its advisors) to any Swap
Agreement, (vii) which has been publicly disclosed other than in breach of this
Agreement, (viii) in connection with the exercise of any remedy hereunder or any
litigation to which such Lender is a party, or (ix) which is received by such
Lender from a Person who, to such Lender’s knowledge or reasonable belief, is
not under a duty of confidentiality to the Borrower or the applicable
Subsidiary, as the case may be.

 

89



--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.15 USA Patriot Act

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

11.16 Judgment

The Borrower, the Administrative Agent and each Lender hereby agree that if, in
the event that a judgment is given, in relation to any sum due the
Administrative Agent or any Lender hereunder, in an Available Foreign Currency
(the “Judgment Currency”), the Borrower agrees to indemnify the Administrative
Agent or such Lender, as the case may be, to the extent that the Dollar
Equivalent amount which could have been purchased on the Business Day following
receipt of such sum is less than the sum which could have been so purchased by
the Administrative Agent had such purchase been made on the day on which such
judgment was given or, if such day is not a Business Day, on the Business Day
immediately preceding the giving of such judgment, and if the amount so
purchased exceeds the amount which could have been so purchased had such
purchase been made on the day on which such judgment was given or, if such day
is not a Business Day, on the Business Day immediately preceding such judgment,
the Administrative Agent or the applicable Lender agrees to remit such excess to
the Borrower. The agreements in this subsection shall survive the termination of
this Agreement and each other Loan Document and the payment of the Loans and all
other Obligations.

 

90



--------------------------------------------------------------------------------

11.17 WAIVERS OF JURY TRIAL

THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE SWINGLINE LENDER
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.18 No Fiduciary Duty.

The Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Credit Parties, on the one hand, and the
Borrower and its management, stockholders or creditors is intended to be or has
been created in respect of any of the transactions contemplated by this
Agreement or the other Loan Documents, irrespective of whether the Credit
Parties have advised or are advising the Loan Parties on other matters, and the
relationship between the Credit Parties, on the one hand, and the Borrower, on
the other hand, in connection herewith and therewith is solely that of creditor
and debtor, (b) the Credit Parties, on the one hand, and the Borrower, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor does the Borrower rely on, any fiduciary duty to
the Borrower or its affiliates on the part of the Credit Parties, (c) the
Borrower is capable of evaluating and understanding, and the Borrower
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Borrower
has been advised that the Credit Parties are engaged in a broad range of
transactions that may involve interests that differ from the Borrower’s
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Borrower, (e) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent the Borrower
has deemed appropriate in the negotiation, execution and delivery of this
Agreement and the other Loan Documents, (f) each Credit Party has been, is, and
will be acting solely as a principal and, except as otherwise expressly agreed
in writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any of their
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Borrower or its affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those
obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Borrower or any such
affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Borrower and the Credit Parties.

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
year first above written.

 

BORROWER: HENRY SCHEIN, INC. By:   /s/ Ferdinand Jahnel   Name: Ferdinand Jahnel
  Title: Vice President and Treasurer

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent and as a

      Lender

By:   /s/ Michelle Cipriani   Name: Michelle Cipriani   Title: Vice President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.,

    as Syndication Agent and as a

    Lender

By:   /s/ William Conlan   Name: William Conlan   Title: Vice President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL

ASSOCIATION,

    as Co-Documentation Agent and as a

    Lender

By:   /s/ Christopher T. Kordes   Name: Christopher T. Kordes   Title: Senior
Vice President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ,

Ltd.,

    as Co-Documentation Agent and as a

    Lender

By:   /s/ Brian McNany   Name: Brian McNany   Title: Vice President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

UniCredit Bank AG, New York

Branch,

    as Co-Documentation Agent and as a

    Lender

By:   /s/ Kimberly Sousa   Name: Kimberly Sousa   Title: Director By:   /s/
Elaine Tung   Name: Elaine Tung   Title: Director

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

The Bank of New York Mellon,

    as Co-Documentation Agent and as a

    Lender

By:   /s/ Kenneth P. Sneider, Jr.   Name: Kenneth P. Sneider, Jr.   Title:
Managing Director

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as a Lender

By:   /s/ Steven J. Melicharek   Name: Steven J. Melicharek   Title: Senior Vice
President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

TD Bank, N.A.,

    as a Lender

By:   /s/ Michele Dragonetti   Name: Michele Dragonetti   Title: Senior Vice
President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch,

    as a Lender

By:   /s/ Maurice Kenny   Name: Maurice Kenny   Title: Director By:   /s/ Aidan
Neill   Name: Aidan Neill   Title: Director

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

Australia and New Zealand Banking

Group Limited,

    as a Lender

By:   /s/ Robert Grillo   Name: Robert Grillo   Title: Director

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,

    as a Lender

By:   /s/ Kelly Chin   Name: Kelly Chin   Title: Authorized Signatory

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

De Lage Landen Financial Services

Inc.,

    as a Lender

By:   /s/ Steve Riggs   Name: Steve Riggs   Title: President

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

LENDER

   MULTICURRENCY
COMMITMENT
($)      REVOLVING  CREDIT
COMMITMENT
($)  

JPMorgan Chase Bank, N.A.

     22,500,000         52,500,000   

HSBC Bank USA, N.A.

     22,500,000         52,500,000   

U.S. Bank National Association

     15,000,000         35,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     15,000,000         35,000,000   

UniCredit Bank AG, New York Branch

     15,000,000         35,000,000   

The Bank of New York Mellon

     15,000,000         35,000,000   

Bank of America, N.A.

     9,000,000         21,000,000   

TD Bank, N.A.

     9,000,000         21,000,000   

ING Bank N.V.

     9,000,000         21,000,000   

ANZ Bank

     7,500,000         17,500,000   

Morgan Stanley Bank, N.A.

     7,500,000         17,500,000   

De Lage Landen Financial Services Inc.

     3,000,000         7,000,000   

TOTAL

     150,000,000         350,000,000   



--------------------------------------------------------------------------------

Schedule II:

Existing Letters of Credit

 

                    Outstanding  

Description

   Issued    Maturity/
Paydown    Auto-Renewal    Liability - $
USD  

Travelers (T201378)

   5/30/00    6/30/13    Yes-90 Day Notice      828,000   

Zurich American (T213763)

   6/12/01    5/2/13    Yes-30 Day Notice      1,500,000   

ARC (Travel) (T244719)

   1/20/04    3/1/13    Yes-60 Day Notice      10,000   

CSC Holdings Inc. (T316540)

   4/16/07    10/30/12    Yes-45 Day Notice      1,000,000   

Liberty Mutual (T397579)

   10/5/07    9/5/13    Yes-45 Day Notice      6,223,000               

 

 

 

Total

              9,561,000               

 

 

 



--------------------------------------------------------------------------------

Schedule 5.10

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

    

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%      Schedule 5.14 (a)          1   
Pelican Acquisition Company Pty Ltd.    I    Australia      100.0000 %  2   
Pelican Holdco Pty Ltd    I    Australia      100.0000 %  3    Petsite Pty Ltd
   I    Australia      100.0000 %  4    Provet (NSW) Pty Ltd    I    Australia
     100.0000 %  5    Provet Holdings Pty Limited    I    Australia     
100.0000 %  6    Provet IT Pty Ltd    I    Australia      100.0000 %  7   
Provet Pty Ltd    I    Australia      100.0000 %  8    Provet Queensland Pty Ltd
   I    Australia      100.0000 %  9    Provet Riverina Pty Ltd    I   
Australia      100.0000 %  10    Provet SA Pty Ltd    I    Australia     
100.0000 %  11    Provet Victoria Pty Ltd    I    Australia      100.0000 %  12
   Provet VMS Pty Ltd    I    Australia      100.0000 %  13    Provet WA Pty Ltd
   I    Australia      100.0000 %  14    Henry Schein Australia Pty Limited    I
   Australia      100.0000 %  15    Provet NZ Pty Ltd    I    Australia     
100.0000 %  16    Henry Schein Australia Holdings Pty Limited    I    Australia
     100.0000 %  17    CFB Handels GmbH, Wien    I    Austria      100.0000 % 
18    Henry Schein Dental Austria GmbH    I    Austria      100.0000 %  19   
Henry Schein Medical Austria GmbH    I    Austria      100.0000 %  20    Henry
Schein Austria GmbH    I    Austria      100.0000 %  21    A.U.V. Belgium
Holding N.V.    I    Belgium      100.0000 %  22    Nerum N.V.    I    Belgium
     100.0000 %  23    SA Pharmacie Du Val d’Hony    I    Belgium      100.0000
%  24    Val d’Hony-Verdifarm N.V.    I    Belgium      100.0000 % 

 

Current as of September 12, 2012   1



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

    

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%   25    Dental Express S.A.    I    Belgium     
100.0000 %  26    Henry Schein NV    I    Belgium      100.0000 %  27    HS
Aquisições Holding Ltda    I    Brazil      100.0000 %  28    Double Resources
Holdings Limited    I    British Virgin Islands      100.0000 %  29    HS Trust
   I    British Virgin Islands      100.0000 %  30    Modern Laboratory
Services, Inc.    D    California      100.0000 %  31    0819166 B.C. Ltd.    I
   Canada      100.0000 %  32    Henry Schein Canada, Inc.    I    Canada     
100.0000 %  33    Henry Schein Funding Group (partnership)    I    Canada     
100.0000 %  34    Henry Schein Software of Excellence Finance Ltd.    I   
Cayman Islands      100.0000 %  35    Custom Milling Center, Inc.    D   
Colorado      100.0000 %  36    Alpha Scientific Newco, Inc.    D    Delaware   
  100.0000 %  37    Henry Schein Animal Health Finance LLC    D    Delaware     
100.0000 %  38    Henry Schein Europe, Inc.    D    Delaware      100.0000 %  39
   Henry Schein New Zealand Holding Co.    D    Delaware      100.0000 %  40   
HS Canada LLC    D    Delaware      100.0000 %  41    HS Example IP Acquisition
Co., Inc.    D    Delaware      100.0000 %  42    SG Healthcare Corp.    D   
Delaware      100.0000 %  43    W.A. Butler Company    D    Delaware     
100.0000 %  44    Handpiece Parts & Repairs, Inc.    D    Delaware      100.0000
%  45    Henry Schein Financial Services, LLC    D    Delaware      100.0000 % 
46    Henry Schein France Holdings, Inc.    D    Delaware      100.0000 %  47   
Henry Schein Global Sourcing, Inc.    D    Delaware      100.0000 %  48    Henry
Schein International LLC    D    Delaware      100.0000 %  49    Henry Schein
Italy LLC    D    Delaware      100.0000 % 

 

Current as of September 12, 2012   2



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

    

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%   50    Henry Schein Latin America Pacific Rim Inc.    D
   Delaware      100.0000 %  51    HPR Holdings I, LLC    D    Delaware     
100.0000 %  52    HS Beneficiary Services, LLC    D    Delaware      100.0000 % 
53    HS Finance Company, LLC    D    Delaware      100.0000 %  54    HS
Financial, Inc.    D    Delaware      100.0000 %  55    HS France Finance, LLC
   D    Delaware      100.0000 %  56    HS TM Holdings, LLC    D    Delaware   
  100.0000 %  57    HSI Gloves, Inc.    D    Delaware      100.0000 %  58    S &
S Discount Supply, Inc.    D    Delaware      100.0000 %  59    Camlog USA, Inc.
   D    Delaware      100.0000 %  60    HPR TM, LLC    D    Delaware     
100.0000 %  61    HS Brand Management, Inc.    D    Delaware      100.0000 %  62
   HS Financial Holdings, Inc.    D    Delaware      100.0000 %  63    HS
Manager Services, LLC    D    Delaware      100.0000 %  64    HS TM, LLC    D   
Delaware      100.0000 %  65    HSI RE I, LLC    D    Delaware      100.0000 % 
66    National Logistics Services, LLC    D    Delaware      100.0000 %  67   
Toy Products Corp.    D    Delaware      100.0000 %  68    Universal Footcare
Products, Inc.    D    Delaware      100.0000 %  69    Victory Alpha Limited   
I    England      100.0000 %  70    Datis Nord, S.A.R.L.    I    France     
100.0000 %  71    Union Dentaire SAS    I    France      100.0000 %  72    BA
FRANCE Eurl    I    France      100.0000 %  73    H.S.D. EURL    I    France   
  100.0000 %  74    Henry Schein France Holding EURL    I    France     
100.0000 % 

 

Current as of September 12, 2012   3



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

    

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%   75    Henry Schein France SCA    I    France     
100.0000 %  76    Henry Schein France Services SARL    I    France      100.0000
%  77    Henry Schein Grundstucks-Vermietungsgesgesellschaft mbH & Co. OHG    I
   Germany      100.0000 %  78    MediQuick Artz- und, Krankenhausbedarfshandel
GmbH    I    Germany      100.0000 %  79    BA International GmbH    I   
Germany      100.0000 %  80    Dentina GmbH    I    Germany      100.0000 %  81
   Henry Schein Dental Deutschland GmbH    I    Germany      100.0000 %  82   
Henry Schein GmbH    I    Germany      100.0000 %  83    Henry Schein Holding
GmbH    I    Germany      100.0000 %  84    Henry Schein Medical GmbH    I   
Germany      100.0000 %  85    Henry Schein Services GmbH    I    Germany     
100.0000 %  86    Henry Schein Vet GmbH    I    Germany      100.0000 %  87   
Euro Dental Holding GmbH    I    Germany      100.0000 %  88    FIRST MED Erste
Verwaltungs GmbH    I    Germany      100.0000 %  89    Nordenta
Handelsgesellschaft mbH    I    Germany      100.0000 %  90    Promed
Vertriebsgesellschaft mbH    I    Germany      100.0000 %  91    PxD
Praxis-Discount GmbH    I    Germany      100.0000 %  92    Tierarztebedarf
Jochen Lehnecke GmbH    I    Germany      100.0000 %  93    Henry Schein
Luxembourg Services S.àr.l.    I    Grand Duchy of Luxembourg      100.0000 % 
94    Henry Schein Ireland Limited    I    Ireland      100.0000 %  95    Henry
Schein Medical Technologies Ltd.    I    Israel      100.0000 %  96    Henry
Schein Italia S.r.l.    I    Italy      100.0000 %  97    Henry Schein Krugg
S.p.A.    I    Italy      100.0000 %  98    Henry Schein (Malaysia) SDN. BHD   
I    Malaysia      100.0000 % 

 

Current as of September 12, 2012   4



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

     

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%  

99

   Lotus Biochemical de Mexico, S.A. de CV    I    Mexico      100.0000 % 

100

   A.U.V. Groothandel B.V.    I    Netherlands      100.0000 % 

101

   A.U.V. Veterinary Services B.V.    I    Netherlands      100.0000 % 

102

   BA Repair B.V.    I    Netherlands      100.0000 % 

103

   Nationale Dierenapotheek B.V.    I    Netherlands      100.0000 % 

104

   YourVet B.V.    I    Netherlands      100.0000 % 

105

   Henry Schein C.V.    I    Netherlands      100.0000 % 

106

   Henry Schein Dental B.V.    I    Netherlands      100.0000 % 

107

   Henry Schein European Finance B.V.    I    Netherlands      100.0000 % 

108

   Henry Schein European Holding B.V.    I    Netherlands      100.0000 % 

109

   Henry Schein Medical B.V.    I    Netherlands      100.0000 % 

110

   Henry Schein Systems B.V.    I    Netherlands      100.0000 % 

111

   Henry Schein European Services B.V.    I    Netherlands      100.0000 % 

112

   Caligor Physicians & Hospital Supply Corp.    D    New York      100.0000 % 

113

   Henry Schein Supply, Inc.    D    New York      100.0000 % 

114

   Becker-Parkin Dental Supply Co. Inc.    D    New York      100.0000 % 

115

   MBM Hospital Supply Corp.    D    New York      100.0000 % 

116

   World Wide Dental Import-Export, Inc.    D    New York      100.0000 % 

117

   Provet Australasia Pty Limited    I    New Zealand      100.0000 % 

118

   Henry Schein New Zealand    I    New Zealand      100.0000 % 

119

   Software of Excellence Australia Limited    I    New Zealand      100.0000 % 

120

   Software of Excellence International    I    New Zealand      100.0000 % 

121

   Henry Schein (KM) Limited    I    Northern Ireland      100.0000 % 

122

   Henry Schein Medical Systems, Inc.    D    Ohio      100.0000 % 

123

   Henry Schein (Lancaster, PA.) Inc.    D    Pennsylvania      100.0000 % 

 

Current as of September 12, 2012   5



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

     

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%  

124

   Henry Schein Portugal, Unipessoal LDA    I    Portugal      100.0000 % 

125

   Henry Schein Puerto Rico, Inc.    D    Puerto Rico      100.0000 % 

126

   Veterinary Solutions Limited    I    Scotland      100.0000 % 

127

   BA Dental Europa, SA    I    Spain      100.0000 % 

128

   Henry Schein España Holdings, S.L.    I    Spain      100.0000 % 

129

   Henry Schein España, S.A.    I    Spain      100.0000 % 

130

   Spain Dental Express S.A.    I    Spain      100.0000 % 

131

   Heiland Schweiz AG    I    Switzerland      100.0000 % 

132

   Provet AG    I    Switzerland      100.0000 % 

133

   Petco AG    I    Switzerland      100.0000 % 

134

   Provet Holding AG    I    Switzerland      100.0000 % 

135

   Distrivet AG    I    Switzerland      100.0000 % 

136

   Henry Schein Sağlik Yatirimlari Anonim Şirketi    I    Turkey      100.0000
% 

137

   Consulsoft Limited    I    United Kingdom      100.0000 % 

138

   Advanced Group Limited, The    I    United Kingdom      100.0000 % 

139

   Advanced Healthcare, The Computing Limited    I    United Kingdom     
100.0000 % 

140

   BA (Belgie), Limited    I    United Kingdom      100.0000 % 

141

   BA (Deutschland) Limited    I    United Kingdom      100.0000 % 

142

   BA International, Limited    I    United Kingdom      100.0000 % 

143

   Budget Dental Supplies Limited    I    United Kingdom      100.0000 % 

144

   Compudent Limited    I    United Kingdom      100.0000 % 

145

   Henry Schein Europe Limited    I    United Kingdom      100.0000 % 

146

   Henry Schein Technologies (Ireland) Limited    I    United Kingdom     
100.0000 % 

147

   Henry Schein UK Finance Limited    I    United Kingdom      100.0000 % 

148

   DE Healthcare Limited    I    United Kingdom      100.0000 % 

 

Current as of September 12, 2012   6



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

     

Entity

   Domestic/
International    Jurisdiction of
Formation    Henry Schein and
Subsidiaries Ownership%  

149

   Henry Schein Limited    I    United Kingdom      100.0000 % 

150

   Henry Schein Technologies Limited    I    United Kingdom      100.0000 % 

151

   Henry Schein UK Holdings Limited    I    United Kingdom      100.0000 % 

152

   Kent Express Limited    I    United Kingdom      100.0000 % 

153

   Software of Excellence United Kingdom Limited    I    United Kingdom     
100.0000 % 

154

   Zahn Dental Supplies Limited    I    United Kingdom      100.0000 % 

155

   Software of Excellence UK Holdings Limited    I    United Kingdom     
100.0000 % 

156

   Henry Schein Animal Health Holdings Limited    I    United Kingdom     
100.0000 % 

157

   Encable Limited    I    United Kingdom      100.0000 % 

158

   Henry Schein Practice Solutions Inc.    D    Utah      100.0000 % 

159

   General Injectables & Vaccines, Inc.    D    Virginia      100.0000 % 

160

   Insource, Inc.    D    Virginia      100.0000 % 

161

   Henry Schein PPT, Inc.    D    Wisconsin      100.0000 % 

162

   Ortho Organizers, Inc.    D    California      98.2900 % 

163

   Ortho Technology, Inc.    D    Delaware      98.2900 % 

164

   Ortho Organizers Holdings, Inc.    D    Delaware      98.2900 % 

165

   All-Star Orthodontics, Inc.    D    Indiana      98.2900 % 

166

   Camlog Consulting GmbH    I    Germany      90.8412 % 

167

   Altatec Gmbh    I    Germany      90.8412 % 

168

   Camlog Holding GmbH    I    Germany      90.8412 % 

169

   Camlog Vertriebs GmbH    I    Germany      90.8412 % 

170

   Camlog Biotechnologies AG    I    Switzerland      90.8412 % 

171

   Camlog Holding Ltd    I    Switzerland      90.8412 % 

172

   Camlog Schweiz AG    I    Switzerland      90.8412 % 

173

   Veterinary Services & Logistics N.V.    I    Belgium      90.0000 % 

 

Current as of September 12, 2012   7



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

     

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%  

174

   HF Acquisition Co. LLC    D    Delaware      90.0000 % 

175

   SKBIC Acquisition Corp.    D    Delaware      90.0000 % 

176

   Banyan International Corporation    D    Texas      90.0000 % 

177

   Stat Kit, Inc.    D    Texas      90.0000 % 

178

   S-DENT SLOVAKIA, s.r.o.    I    Slovakia      86.0010 % 

179

   Noviko s.r.o.    I    Czech Republic      86.0000 % 

180

   Henry Schein Dental s.r.o.    I    Czech Republic      86.0000 % 

181

   0819165 B.C. Ltd.    I    Canada      80.0000 % 

182

   Axium Solutions Inc.    I    Canada      80.0000 % 

183

   Exan Consulting, Inc.    I    Canada      80.0000 % 

184

   Exan Enterprises Inc.    D    Nevada      80.0000 % 

185

   General System Design Group Inc.    D    Nevada      80.0000 % 

186

   Infomed Servicios Informáticos, S.L.    I    Spain      80.0000 % 

187

   Henry Schein Regional Unit Trust    I    Australia      79.0420 % 

188

   Kraft NO 3 Pty Ltd    I    Australia      79.0420 % 

189

   Halas Dental Pty Ltd.    I    Australia      79.0420 % 

190

   HSLA Unit Trust    I    Australia      79.0420 % 

191

   Protec Australia Pty Limited    I    Australia      79.0420 % 

192

   HSR Holdings Pty Limited    I    Australia      79.0420 % 

193

   Henry Schein Regional Pty Ltd    I    Australia      75.5490 % 

194

   Accord Corporation Limited    I    Thailand      75.0000 % 

195

   Butler Animal Health Holding Company, LLC    D    Delaware      73.7201 % 

196

   Butler Animal Health Supply, LLC    D    Delaware      73.7200 % 

197

   Henry Schein Trading (Shanghai) Co., Ltd.    I   
China, People’s Republic of China      70.0000 % 

198

   Henry Schein China Services Limited    I    Hong Kong      70.0000 % 

 

Current as of September 12, 2012   8



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

     

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%  

199

   Henry Schein Shvadent (2009) Ltd.    I    Israel      70.0000 % 

200

   Veterinary Instrumentation Limited    I    England      68.0000 % 

201

   Megadental SAS    I    France      65.0000 % 

202

   Shalfoon Bros Limited    I    New Zealand      63.9100 % 

203

   Henry Schein Regional Limited    I    New Zealand      60.5000 % 

204

   McAllister Software Systems, LLC    D    Delaware      54.5879 % 

205

   Sugar Creek Software Systems (Proprietary) Limited    I    South Africa     
54.5879 % 

206

   ImproMed, LLC    D    Delaware      53.7722 % 

207

   Medi-Consumables PTY Limited    I    Australia      51.0000 % 

208

   Henry Schein Hong Kong Limited    I    Hong Kong      51.0000 % 

209

   ACE Surgical Supply Co., Inc.    D    Massachusetts      51.0000 % 

210

   Sherman Specialty LLC    D    New York      51.0000 % 

211

   Henry Schein Israel    I    Israel      50.1000 % 

212

   Guney Dental Ticaret ve Sanayi Anonim Şirketi    I    Turkey      50.0010 % 

213

   Guney Diş Deposu Ticaret ve Sanayi Anonim Şirketi    I    Turkey      50.0010
% 

214

   Kadiköy Dental Ticaret Anonim Şirketi    I    Turkey      50.0010 %    
Certain other subsidiaries of the Company (on file with the Lenders)         

 

Current as of September 12, 2012   9



--------------------------------------------------------------------------------

Schedule 5.14(a) and (b)

Subidiaries

 

     

Entity

   Domestic/
International    Jurisdiction of Formation    Henry Schein and
Subsidiaries Ownership%      Schedule 5.14(b)         

215

   Information Technologies et Services
Vétérinaires S.A.S.    I    France      46.2500 % 

216

   Hippocampe EVI    I    France      46.2500 % 

217

   Hippocampe Caen    I    France      37.5041 % 

218

   Hippocampe Bressuire    I    France      36.6182 % 

219

   Hippocampe Nevers    I    France      35.6401 % 

220

   LDF GmbH    I    Germany      33.3300 % 

221

   Trio Diagnostics Limited    I    United Kingdom      25.0000 % 

222

   Quality Clinical Reagents Limited    I    United Kingdom      25.0000 % 

223

   Vedco, Inc.    D    Delaware      16.6666 % 

224

   D4D Technologies, LLC    D    Delaware      15.3333 % 

225

   Animalytix LLC    D    Delaware      12.2891 % 

226

   NDC Holdco, LLC    D    Delaware      7.8000 %    
Certain other subsidiaries of the Company
(on file with the Lenders)         

 

Current as of September 12, 2012   10



--------------------------------------------------------------------------------

Schedule 8.2

Liens

 

           $ USD  

Dental Lab Group

   Capital Lease      117,192   

Australia & New Zealand Group (USD)

   Capital Lease      2,055,785   

Health First

   Capital Lease      33,958   

Asia (USD)

   Capital Lease      16,334   

Camlog International (USD)

   Capital Lease      882,365   

Animal Health Group

   Capital Lease      665,760   

Czech Republic Group (USD)

   Capital Lease      45,870   

UK Animal Health (USD)

   Capital Lease      66,462   

Germany Group (USD)

   Capital Lease      5,485   

Custom Milling Center Inc.

   Capital Lease      185,592       Security Deposits/Other      1,497,626      
  

 

 

     Total      5,572,429   



--------------------------------------------------------------------------------

Schedule 8.3

Subsidiary Indebtedness

 

           Outstanding
Indebtedness
USD  

Entity

     

Peter Brasseler, LLC

        9,288,956   

Asia

        7,042,199   

Australia/New Zealand

        7,166,600   

MDT

        4,827,492   

Israel

        3,743,971   

Czech Republic

        122,589       Total      32,191,807   



--------------------------------------------------------------------------------

Schedule 8.8

Restrictive Agreements

 

  •  

$272,939,000 Term Loan A & B with Butler Animal Health Supply, LLC as Borrower
(of which $47,785,000 was provided by Henry Schein, Inc.) dated December 31,
2009. (principal amount outstanding is as of June 30, 2012)

 

  •  

$350,000,000 Private Shelf Facility among Henry Schein, Inc. and Prudential
Investment Management, Inc. dated August 9, 2010, as amended.

 

  •  

$225,000,000 Master Note Facility among Henry Schein, Inc. and New York Life
Insurance Company dated August 9, 2010, as amended.

 

  •  

$200,000,000 Master Note Facility among Henry Schein, Inc. and Metropolitan Life
Insurance Company dated April 27, 2012.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT LOAN BORROWING NOTICE

                    , 20    

JPMorgan Chase Bank, N.A.

    as Administrative Agent

395 North Service Road, Suite 302

Melville, New York 11747

Attention:                    

Ladies and Gentlemen:

The undersigned, Henry Schein, Inc., a Delaware corporation, refers to that
certain Credit Agreement dated as of September 12, 2012 (as it may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among the undersigned, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, HSBC Bank USA, National Association, as
Syndication Agent, and U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents. Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein.
Pursuant to subsection 2.2(a) of the Credit Agreement, the undersigned hereby
requests Revolving Credit Loans under the Credit Agreement and in that
connection sets forth below the information relating to such Revolving Credit
Loans (the “Proposed Loan”), as required by subsection 2.2(b) of the Credit
Agreement.

1. The aggregate amount of the Proposed Loan is [US$            ] [Available
Foreign Currency amount].

2. The Borrowing Date of the Proposed Loan is             , 20      .

3. The Type of Proposed Loan will be [a LIBOR Loan] [an ABR Loan] [a combination
of a LIBOR Loan in the amount of [US$            ] [Available Foreign Currency
amount] and an ABR Loan in the amount of [US$            ] [Available Foreign
Currency amount]].

4. [With regard to the LIBOR Loan, the length of the initial Interest Period
shall be          [months][days].]

5. Account information: [                     ]2

 

2 

Loans denominated in any Available Foreign Currency must be held either at an
account held by the Administrative Agent in Chicago or New York, or an account
of the Borrower in the relevant jurisdiction of such Available Foreign Currency
and designated by the Borrower in this Borrowing Request.



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:

a. The representations and warranties contained in each Loan Document and
certificate or other writing delivered to the Lenders prior to, on or after the
Closing Date and on or prior to the date for the Proposed Loan (excluding the
representations made in subsections 5.2 and 5.6 of the Credit Agreement) are
correct on and as of the date hereof in all material respects as though made on
and as of the date hereof (or, if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

b. No Default or Event of Default has occurred and is continuing or would result
from the making of the Proposed Loan as of the date hereof.

 

Very truly yours, HENRY SCHEIN, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWINGLINE LOAN BORROWING NOTICE

                    , 20    

JP Morgan Chase Bank, N.A.

    as Swingline Lender

1111 Fannin, 10th Floor

Houston, Texas 77002

Attention:                             

Ladies and Gentlemen:

The undersigned, Henry Schein, Inc., a Delaware corporation, refers to that
certain Credit Agreement dated as of September 12, 2012 (as it may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among the undersigned, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, HSBC Bank USA, National Association, as
Syndication Agent, and U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents. Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein.
Pursuant to subsection 2.4(a) of the Credit Agreement, the undersigned hereby
requests a Swingline Loan under the Credit Agreement and in that connection sets
forth below the information relating to such Swingline Loan (the “Proposed
Loan”), as required by subsection 2.4(a) of the Credit Agreement.

1. The aggregate amount of the Proposed Loan is US$            .

2. The Proposed Loan is to be comprised of [Swingline LIBOR Loans][Alternative
Rate Swingline Loans][ABR Loans].

3. The Borrowing Date of the Proposed Loan is                    , 20    .

4. Account information: [                    ]

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:

a. The representations and warranties contained in each Loan Document and
certificate or other writing delivered to the Lenders prior to, on or after the
Closing Date and on or prior to the date for the Proposed Loan (excluding the
representations made in subsections 5.2 and 5.6 of the Credit Agreement) are
correct on and as of the date hereof in all material respects as though made on
and as of the date hereof (or, if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

b. No Default or Event of Default has occurred and is continuing or would result
from the making of the Proposed Loan as of the date hereof.



--------------------------------------------------------------------------------

Very truly yours, HENRY SCHEIN, INC. By:     Name:     Title:    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSUMPTION AGREEMENT

                    , 20    

 

To: JPMorgan Chase Bank, N.A.

     as Administrative Agent under the

     Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to the Credit Agreement (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) dated as of September 12, 2012 between Henry Schein, Inc. (the
“Borrower”), the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, HSBC Bank USA, National Association, as Syndication Agent,
and U.S. Bank National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
UniCredit Bank AG and The Bank of New York Mellon, as Co-Documentation Agents.
Terms defined in the Credit Agreement are used herein as defined therein.

The Borrower and [                    ] (the “Assuming Lender”) each hereby
agree as follows:

1. The Assuming Lender proposes to become an Assuming Lender pursuant to
subsection 2.7 of the Credit Agreement with a Commitment in the amount of
$                     and, in that connection, hereby agrees with the
Administrative Agent and the Borrower that it shall become a Lender for all
purposes of the Credit Agreement on the applicable Commitment Increase Date.

2. The Assuming Lender (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assumption Agreement;
(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (d) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.

3. Following the execution hereof, this Assumption Agreement will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Assumption Agreement (the “Effective Date”)
shall be the applicable Commitment Increase Date.



--------------------------------------------------------------------------------

4. Upon the satisfaction of the applicable conditions set forth in subsection
2.7 of the Credit Agreement and upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Assuming Lender shall be a
party to the Credit Agreement and have all of the rights and obligations of a
Lender thereunder.

5. This Assumption Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

6. This Assumption Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by email or facsimile transmission shall be effective
as delivery of a manually executed counterpart of this Assumption Agreement.

IN WITNESS WHEREOF, the Borrower and the Assuming Lender have caused this letter
to be duly executed and delivered as of the date first above written.

 

Very truly yours, HENRY SCHEIN, INC. By:       Name:   Title:

 

[NAME OF ASSUMING LENDER] By:       Name:   Title:

Accepted this    day of                    , 20    :

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REVOLVING CREDIT NOTE

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.

REVOLVING CREDIT NOTE

 

$                       New York, New York

FOR VALUE RECEIVED, the undersigned, Henry Schein, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of [            ] (the
“Lender”) or its registered assigns, at the office of JPMorgan Chase Bank, N.A.,
located at 395 North Service Road, Suite 302, Melville, New York 10747, in
lawful money of the United States of America and in immediately available funds,
on the Termination Date (as defined in the Credit Agreement (as defined below)),
the aggregate unpaid principal amount of all Revolving Credit Loans (as defined
in the Credit Agreement (as defined below); capitalized terms used herein but
not defined have the meanings given to them in the Credit Agreement) made by the
Lender to the Borrower pursuant to subsection 2.1 of the Credit Agreement (as
defined below). The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount of Revolving Credit Loans made by the
Lender from time to time outstanding at the rates and on the dates specified in
subsection 3.4 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, the date, Type and amount of each Revolving
Credit Loan made by the Lender and the date and amount of each payment or
prepayment of principal thereof, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of LIBOR Loans, the length of each Interest Period and the LIBO
Rate with respect thereto, provided that the failure to make any such
endorsement or any error in such endorsement shall not affect the obligation of
the Borrower under the Credit Agreement.

This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement, dated as of September 12, 2012, among the Borrower, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank
USA, National Association, as Syndication Agent, and U.S. Bank National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The
Bank of New York Mellon, as Co-Documentation Agents (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement. All parties now and hereafter liable with respect to this
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind (except as
expressly provided in the Credit Agreement and the Loan Documents, including,
without limitation, Section 9 of the Credit Agreement).

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

HENRY SCHEIN, INC. By:       Title:



--------------------------------------------------------------------------------

Schedule A

to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of ABR Loans    Amount Converted to
ABR Loans    Amount of Principal of
ABR Loans Repaid    Amount of ABR Loans
Converted to Eurodollar
Loans    Unpaid Principal
Balance of ABR Loans    Notation Made By



--------------------------------------------------------------------------------

Schedule B

to Revolving Credit Note

LOANS, CONVERSIONS AND REPAYMENTS OF LIBOR LOANS

 

Date

   Amount of LIBOR
Loans    Amount Converted to
or Continued as
LIBOR Loans    Interest Period and
LIBO Rate with
Respect Thereto    Amount of Principal
of LIBOR Loans
Prepaid    Amount of LIBOR
Loans Converted to
ABR Loans    Unpaid Principal
Balance of LIBOR
Loans    Notation Made By



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWINGLINE NOTE

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS NOTE
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.

SWINGLINE NOTE

 

$                       New York, New York

FOR VALUE RECEIVED, the undersigned, Henry Schein, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of JPMorgan Chase Bank,
N.A. (the “Swingline Lender”) and its registered assigns, on the Termination
Date, as defined in the Credit Agreement referred to below, at its office
located at 1111 Fannin, 10th Floor, Houston, Texas 77002, in lawful money of the
United States of America and in immediately available funds, the aggregate
unpaid principal amount of all Swingline Loans made by the Swingline Lender to
the Borrower pursuant to subsection 2.3 of the Credit Agreement (as defined
below). The Borrower further agrees to pay interest in like money at such office
on the unpaid principal amount of Swingline Loans made by the Lender from time
to time outstanding at the rates and on the dates specified in subsection 3.4 of
the Credit Agreement. The holder of this Swingline Note is authorized to record
the date, Type and amount of each Swingline Loan made by the Swingline Lender
pursuant to subsection 2.3 of the Credit Agreement and the date and amount of
each payment or prepayment of the principal hereof on Schedule A annexed hereto
and made a part hereof, provided that the failure to make any such recordation
(or any error in such recordation) shall not affect the obligations of the
Borrower under the Credit Agreement.

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
dated as of September 12, 2012, among the Borrower, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA, National
Association, as Syndication Agent, and U.S. Bank National Association, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York
Mellon, as Co-Documentation Agents (as the same may from time to time be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein but not defined
shall have the meanings given to them in the Credit Agreement), is entitled to
the benefits thereof, is secured as provided therein and is subject to optional
and mandatory prepayment in whole or in part as provided therein.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable as provided
therein. All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind (except as
expressly provided in the Credit Agreement and the Loan Documents, including,
without limitation, Section 9 of the Credit Agreement).

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

HENRY SCHEIN, INC. By:       Title:



--------------------------------------------------------------------------------

Schedule A

to Swingline Note

LOANS, CONVERSIONS AND REPAYMENTS OF SWINGLINE LOANS3

 

Date

   Amount of Swingline Loans    Amount of Principal of
Swingline Loans Repaid    Unpaid Principal Balance of
Swingline Loans    Notation Made By

 

 

3 

Specify whether Swingline Loans are ABR Loans, Swingline LIBOR Loans or
Alternative Rate Swingline Loans.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to subsection 6.1(a)(ix) of
the Credit Agreement, dated as of September 12, 2012 (as amended, supplemented
or otherwise modified from time to time (the “Credit Agreement”), among Henry
Schein, Inc. (the “Borrower”), the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, HSBC Bank USA, National Association, as
Syndication Agent, and U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

1. I am the duly elected, qualified and acting [Title of Responsible Officer] of
the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. Attached hereto as Attachment 1 are the computations showing compliance with
the covenants set forth in subsections 8.1(a) and 8.1(b) of the Credit
Agreement.

IN WITNESS WHEREOF, I have executed this Certificate this [        ]th day of
                    , 2012, solely in my capacity as [Title of Responsible
Officer] and not in my individual capacity.

 

   Name: Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

The information described herein is as of         ,         , and pertains to
the period from         ,          to                     ,         .

 

I. Subsection 8.1(a) – Consolidated Leverage Ratio.

  

A. Consolidated EBITDA (Line II.A.6 below):

     $                       

B. Consolidated Total Debt:

     $                       

C. Consolidated Leverage Ratio (Line I.B. to Line I.A.)

               to 1.00   

Maximum permitted:

     3.25 to 1.00   

II. Subsection 8.1(b) – Consolidated Interest Coverage Ratio.

  

A. Consolidated EBITDA:

  

1. Consolidated Operating Income (“COI”):

  

a. Consolidated Gross Profit:

  

(i) Net sales

     $                       

(ii) Cost of sales

     $                       

(iii) COI ((i) less (ii))

     $                       

b. Consolidated Operating Expenses:

     $                       

c. Consolidated Operating Income (Line II.A.1(a)(iii) less Line II.A.1(b))

     $                       

2. Consolidated Interest Income:

     $                       

3. Depreciation:

     $                       

4. Amortization:

     $                       



--------------------------------------------------------------------------------

5. Designated Charges:

  

a. Non-cash, non-recurring merger and integration costs

     $                       

b. Non-cash, non-recurring restructuring costs

     $                       

c. Total

     $                       

6. Consolidated EBITDA (Lines II.A.1(c) +2+3+4+5(c)):

     $                       

B. Consolidated Interest Expense:

     $                       

C. Consolidated Interest Coverage Ratio

(Line II.A.6 to Line II.B):

               to 1.00   

Minimum Required:

     4.00 to 1.00   

 

2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of September 12, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc. (the “Borrower”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA,
National Association, as Syndication Agent, and U.S. Bank National Association,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New
York Mellon, as Co-Documentation Agents. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to subsection 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents pursuant to the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by



--------------------------------------------------------------------------------

the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, if it is organized under
the laws of a jurisdiction outside the United States, its obligation pursuant to
subsection 3.10(b) of the Credit Agreement.

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to

the Credit Agreement, dated as of September 12, 2012,

among Henry Schein, Inc. (the “Borrower”),

the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,

HSBC Bank USA, National Association, as Syndication Agent, and

U.S. Bank National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
UniCredit Bank AG and The

Bank of New York Mellon, as Co-Documentation Agents

Name of Assignor:                                          

Name of Assignee:                                          

Effective Date of Assignment:                             

 

Credit Facility Assigned

   Principal
Amount Assigned      Commitment Percentage Assigned      $                     
                    .                      % 

 

[Name of Assignee]

    [Name of Assignor]

By:                                                            
                                                   

      Title:

   

By:                                                                  
                                                          

      Title:

Accepted for Recordation in the Register:

    Required Consents (if any):

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

    HENRY SCHEIN, INC.

By:                                                            
                                                   

Title:

   

By:                                                                  
                                                          

Title:

   

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

   

By:                                                                  
                                                          

      Title:



--------------------------------------------------------------------------------

EXHIBIT I

 

 

 

GUARANTEE

made by

[NAMES OF SUBSIDIARIES]

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of                    , 20    

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Section 1. DEFINED TERMS

     2   

1.1 Definitions

     2   

1.2 Other Definitional Provisions

     2   

Section 2. Guarantee

     3   

2.1 Guarantee

     3   

2.2 Right of Contribution

     3   

2.3 No Subrogation

     4   

2.4 Amendments, etc. with respect to the Borrower Obligations

     4   

2.5 Guarantee Absolute and Unconditional

     4   

2.6 Reinstatement

     5   

2.7 Payments

     6   

Section 3. THE ADMINISTRATIVE AGENT

     6   

Section 4. MISCELLANEOUS

     6   

4.1 Amendments in Writing

     6   

4.2 Notices

     6   

4.3 No Waiver by Course of Conduct; Cumulative Remedies

     6   

4.4 Enforcement Expenses; Indemnification

     7   

4.5 Successors and Assigns

     7   

4.6 Set-Off

     7   

4.7 Counterparts

     8   

4.8 Severability

     8   

4.9 Section Headings

     8   

4.10 Integration

     8   

4.11 GOVERNING LAW

     8   

4.12 Submission To Jurisdiction; Waivers

     8   

4.13 Acknowledgements

     9   

4.14 Additional Guarantors

     9   

4.15 WAIVER OF JURY TRIAL

     9   

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1 Notice Addresses

ANNEXES

 

Annex 1 Form of Assumption Agreement



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of                     , 20    , made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of September 12, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc. (the “Borrower”), the Lenders, the
Administrative Agent, HSBC Bank USA, National Association, as Syndication Agent,
and U.S. Bank National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
UniCredit Bank AG and The Bank of New York Mellon, as Co-Documentation Agents.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be used in part to enable the Borrower to make valuable transfers to one or more
of the other Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a requirement under Section 7.12 of the Credit Agreement that,
within 10 days of any Subsidiary (other than Butler Parent and its Subsidiaries)
becoming a guarantor under any Indebtedness or other obligations under the Note
Purchase Agreements or any other debt securities or bank debt in an aggregate
principal amount exceeding $200,000,000 issued by the Borrower, such Subsidiary
must enter into this Guarantee and thereupon become a Guarantor under the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(a) The following terms shall have the following meanings:

“Borrower Obligations”: collectively, the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower under the
Credit Agreement and the other Loan Documents to which it is a party (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement or any other applicable Loan Document after the maturity of
the Loans and interest accruing at the then applicable rate provided in the
Credit Agreement or any other applicable Loan Document after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Notes, the other Loan Documents, Swap Agreements
entered into with Lenders or their Affiliates or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all Attorney Costs of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of the Credit Agreement or any other
Loan Document).

“Guarantee”: this Guarantee, as the same may be amended, supplemented or
otherwise modified from time to time.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Guarantee (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Guarantee or any other Loan
Document).

“Guarantors”: as defined in the preamble hereto.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

1.2 Other Definitional Provisions. (b) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Guarantee shall
refer to this Guarantee as a whole and not to any particular provision of this
Guarantee, and Section and Schedule references are to this Guarantee unless
otherwise specified.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

2



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1 Guarantee. (c) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

(a) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(b) Subject to Section 2(b), each Guarantor agrees that the Borrower Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

(c) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Borrower Obligations.

(d) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit shall be outstanding and the Commitments are terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be

 

3



--------------------------------------------------------------------------------

entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
Lenders, and each Guarantor shall remain liable to the Administrative Agent and
the Lenders for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation.

Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Borrower or any other Guarantor
or any guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations.

Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Majority Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released.

2.5 Guarantee Absolute and Unconditional.

 

4



--------------------------------------------------------------------------------

Each Guarantor, to the maximum extent permitted by applicable law, waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor, to the maximum extent permitted by applicable law, waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Guarantor or any other Person
or to realize upon any such guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement.

The guarantee contained in this Section 2 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

5



--------------------------------------------------------------------------------

2.7 Payments.

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the New York
office of the Administrative Agent.

SECTION 3. THE ADMINISTRATIVE AGENT

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Guarantee with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Guarantee shall, as
between the Administrative Agent and the Lenders, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Guarantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

SECTION 4. MISCELLANEOUS

4.1 Amendments in Writing.

None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1 of the
Credit Agreement.

4.2 Notices.

All notices, requests and demands to or upon the Administrative Agent or any
Guarantor hereunder shall be effected in the manner provided for in Section 11.2
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

4.3 No Waiver by Course of Conduct; Cumulative Remedies.

Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 4.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

6



--------------------------------------------------------------------------------

4.4 Enforcement Expenses; Indemnification. (d) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
to each Lender and of counsel to the Administrative Agent.

(a) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Guarantee.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Guarantee, but only to the same extent
the Borrower would be required to do so pursuant to Section 11.5 of the Credit
Agreement.

(c) The agreements in this Section 4.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

4.5 Successors and Assigns.

This Guarantee shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the Administrative Agent and the
Lenders and their successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Administrative Agent.

4.6 Set-Off.

Each Guarantor hereby irrevocably authorizes the Administrative Agent and each
Lender at any time and from time to time while an Event of Default pursuant to
Section 9 of the Credit Agreement shall have occurred and be continuing, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Lender
to or for the credit or the account of such Guarantor, or any part thereof in
such amounts as the Administrative Agent or such Lender may elect, against and
on account of the obligations and liabilities of such Guarantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the

 

7



--------------------------------------------------------------------------------

Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement or any other Loan
Document, as the Administrative Agent or such Lender may elect, whether or not
the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 4.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

4.7 Counterparts.

This Guarantee may be executed by one or more of the parties to this Guarantee
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

4.8 Severability.

Any provision of this Guarantee which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.9 Section Headings.

The Section headings used in this Guarantee are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

4.10 Integration.

This Guarantee and the other Loan Documents represent the agreement of the
Guarantors, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

4.11 GOVERNING LAW.

THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

4.12 Submission To Jurisdiction; Waivers.

Each Guarantor hereby irrevocably and unconditionally:

 

8



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.13 Acknowledgements.

Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.14 Additional Guarantors.

Each Subsidiary of the Borrower that is required to become a party to this
Guarantee pursuant to Section 7.12 of the Credit Agreement shall become a
Guarantor for all purposes of this Guarantee upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

4.15 WAIVER OF JURY TRIAL.

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

[NAME OF GUARANTOR] By:       Title:

 

10



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                     , 20    , made by
                         (the “Additional Guarantor”), in favor of
                    , as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Henry Schein, Inc. (the “Borrower”), the Lenders, JPMorgan Chase Bank,
N.A., as Administrative Agent, and HSBC Bank USA, National Association, as
Syndication Agent, and U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents, have entered into a Credit Agreement, dated as of
September 12, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee, dated as of                     , 20     (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”) in favor of the
Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 4.14 of
the Guarantee, hereby becomes a party to the Guarantee as a Guarantor thereunder
with the same force and effect as if originally named therein as a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee.



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:       Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA, National
Association, as Syndication Agent, U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 871(h)(3)(B) and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[     ]

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA, National
Association, as Syndication Agent, U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B) and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA, National
Association, as Syndication Agent, U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended, (the “Code”), (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Code Section 871(h)(3)(B) and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with Internal Revenue
Service (“IRS”) Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Henry Schein, Inc., a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent, HSBC Bank USA, National
Association, as Syndication Agent, U.S. Bank National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., UniCredit Bank AG and The Bank of New York Mellon,
as Co-Documentation Agents, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended, (the “Code”), (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Code
Section 871(h)(3)(B) and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service (“IRS”) Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT K

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a facility office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 

4. The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

  LOGO [g410995g26k60.jpg]   per cent. per annum    

 

  (b) in relation to a Loan in any currency other than sterling:

 

  LOGO [g410995g38h69.jpg]   per cent. per annum.    

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost) and, if the Loan is an amount due and payable but unpaid by the
Borrower under the Loan Documents, the additional rate of interest specified in
subsection 3.4(e) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (e) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.



--------------------------------------------------------------------------------

  (f) “Reference Banks” means the principal London offices of [            ],
[            ] and [            ] or such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.



--------------------------------------------------------------------------------

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.